 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDL & J Equipment Company, Inc and United MineWorkers of America Cases 6-CA-14812 and6-CA-1534328 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 7 July 1984 Administrative Law Judge Leonard N Cohen issued the attached decision The Respondent and the General Counsel filed exceptionsand supporting briefs and the Respondent filed areply brief to the General Counsel s exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 1 andconclusions2 and to adopt the recommended Orderas modified 3The General Counsel excepts to the judge's findings that a seniority/layoff procedure existed as described in the Respondent s postheanng brief andthat the Respondent s adherence to the procedurewas the reason it did not recall employee DavidGilson from layoff For the reasons set forth belowwe find merit in the General Counsel s exceptionsContrary to the judge we find that the recordfails to support the Respondent s claim that it hador followed an established seniority/layoff procedure As the judge found, Respondent PresidentJames Filiaggi exercised great flexibility in deter' The Respondent has excepted to some of the judge s credibility findings The Board s established policy IS not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsIn affirming the judge s dismissal of the allegation that the Respondentunlawfully changed Powley s lunch hour in order to segregate him fromhis fellow employees we do not adopt and find no evidence to supporthis assumption that the Respondent s policy regarding lunch hours hadbeen ignored disregarded or overlooked by all employeesThe hearing officer s report in Case 6-RC-9124 issued 5 March 1982not 15 March as the judge stated2 In adopting the judge s conclusion that the Respondent coercively interrogated its employees about their union activities Chairman Dotsonand Member Dennis do not rely on PPG Industries 251 NLRB 1146(1980) which the Board overruled in Rossmore House 269 NLRB 1176(1984)3 The judge found that the Respondent threatened to assign employeeSpiker to the night shift because of his Involvement with the Unionissued a written warning to and assigned management personnel to observe employee Powley because of his union activities orally reprimanded Powley for tardiness because of his union activities promised employee Sholtis a job for life if he withheld support for the Union and interfered with Board processes by telling an employee he need not complywith a subpoena but the judge failed to include these findings in theConclusions of Law We conform the judge s findings of fact with theConclusions of Law recommended Order and noticemining daily staffing requirements and productionquotas at times retracting previously announcedpersonnel changes and layoffs Filiaggi admitted inhis 11 August 19814 conversation with employeesPowley and Spiker that the layoffs and schedulechanges were part of his scheme to lay off thework force gradually should the employees unionactivities continue and he retracted several of thepreviously announced personnel changes when employees decided to forgo the Union and deal directly with him to save their jobs In later conversations with employee Powley, Filiaggi stated thathe could lay off employees at any time there wereno rules, and he just made them up as he wentalong and needed them In addition to the foregoing, the Respondent s layoff of Poling did notfollow the asserted layoff procedure 5 Finally theRespondent had not previously reduced to writingits alleged seniority/layoff procedure Indeed oneof the concerns that prompted the employees interest in the Union was the Respondent s lack of acomprehensible seniority system that provided jobsecurityWe thus disagree with the judge s finding thatthe Respondent s treatment of employee Gilson followed an established seniority procedure, and wefurther find that the Respondent s failure to recallGilson violated Section 8(a)(3) Filiaggi knew thatGilson attended the 5 August union meeting Inearly August, when Glisan s truck needed repair,Filiaggi instructed mechanic Sholtis to park thetruck and order the needed parts On 6 August theRespondent informed Gilson that he was being laidoff for lack of work On 17 August Filiaggi assuredGilson that he would be recalled in the futureWhen Gilson s truck was ready for service 23 September Filiaggi assigned an unidentified driverwhose vehicle was out of commission to drive it,instead of recalling Gilson In the past when Gilsonwas laid off while his truck was being repaired, theRespondent had recalled him when the repairswere completedThe Respondent claimed that it was following anexception to its seniority procedure because recalling Gilson would have required it to reinstate theinsurance benefits for a driver already on layoffwhile at the same time continuing to insure anewly laid off employee We have found, howeverthat the Respondent had no established seniorityprocedure Further, the Respondent failed to introduce documentary evidence supporting its testimo4 All dates are in 1981 unless otherwise specified5 As the judge found Poling would have been retained under theclaimed layoff procedure for two reasons he was a competent and versatile utility employee and he was not the least senior of the highlift operators272 NLRB No 104 L & J EQUIPMENT CO653ny that Gilson s insurance benefits had lapsed and itwould have incurred extra cost by recalling Gilson,the record in fact contains evidence that Gilson sinsurance benefits had not lapsed when his truckwas repaired Finally, Filiaggi testified under crossexamination that after an employee's insurance haslapsed, the Respondent incurs no additional expense when reinstating the benefits beyond theusual monthly premium, and that it had in the pastrecalled employees whose insurance had lapsedBecause the Respondent knew of Gilson's union activities, the overwhelming evidence of animus, andthe Respondent s failure to support its claimedreason for not recalling Glisan,6 we find that theRespondent s failure to recall Gilson 23 Septemberviolated Section 8(a)(3)AMENDED CONCLUSIONS OF LAW1 Insert the following paragraphs after Conclusion of Law 3(g)(h)Orally reprimanding employees because oftheir union activities(i)Threatening to impose more onerous working conditions on employees in retaliation for theirunion activities(j)Promising job security in return for employee assistance in discouraging union activity'(k) Interfering with an employee's compliancewith a Board subpoena -2 Insert the following paragraphs after Concluslop of Law 4(b)(c)Assigning management personnel to observeemployees because of their union activities(d)Issuing written warnings, to employees because of their union activities'3 Substitute the following for Conclusion ofLaw 66 By failing to recall David Gilson 23 September 1981, Respondent violated Section 8(a)(3) ofthe ActORDER',tThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent L & J EquipmentCompany, Inc , Masontown, Pennsylvania, its officers, agents, successors, and assigns shall1 Cease and desist from6 Other than its assertion that It followed an exception to its seniorityprocedure the Respondent offers no plausible explanation for not recallmg Gilson Although the police had cited Gilson earlier for driving without a license and he had experienced prior mechanical problems with hisvehicle in each instance prior to his union activities the Respondent hadattempted to accommodate Gilson by assigning him to another vehicle orto different work, (a) Interrogating its employees as to their unionactivities, sympathies, and desires(b)Soliciting employees to ascertain and •divulgeto it other employees union membership, activities,sympathies, and desires(c)Creating the impression among its employeesthat their union activities are under surveillance(d)Threatening to liquidate and close its operations unless its employees cease engaging in unionactivities(e)Threatening to lay off employees unless theemployees cease engaging in union activities(f)Informing employees that their union activityand the union activity of other employees were thereasons for their transfers, discharges,for layoffs(g)Soliciting employee grievances and impliedlypromising benefits through correction of employeegrievancest i'(h)Orally reprimanding employees because oftheir union activities(i)Transferring employees from one location toanother location because of their activities onbehalf of the Union(j)Laying off or discharging employees becauseof their union activities(k)Threatening to impose more onerous workingconditions on employees in retaliation for theirunion activities(1) Assigning management personnel to observeemployees because of their union activities(m)Issuing written warnings to employees because of their union activities(n)Promising job security in return for employeeassistance in discouraging union activity(o)Interfering with an employee s compliancewith a Board subpoena(p)Failing to recall employees because of theirunion activities(q)In any like or related manner interferingwith, restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Actr2 Take the following affirmative action necessary to effectuate the policies of the Act(a) Offer Gerald Wahler., William McCartneyKevin Pike, David Poling, and David Gilson immediate and full reinstatement to their former jobsor, if, those jobs no longer exist, to substantiallyequivalent positions without prejudice to their seniority or other rights and privileges place thename of Michael Zieglar on a priority list and givehim first priority for recall in the event that theRespondent resumes operations of the coal crusher,make Wahler, McCartney Pike, Poling Gilsonand Zieglar whole for any loss of earnings sufferedas a result of the discrimination against them in the 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner set forth in the remedy section of thejudge s decision(b)Preserve and, on request make available tothe Board or its agents for examination and copying, all payroll records social security paymentrecords timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(c)Post at all of its facilities in and around thearea of Masontown, Pennsylvania, copies of the attached notice marked Appendix 7 Copies of thenotice on forms provided by the Regional Director for Region 6 after being signed by the Respondent s authorized representative shall beposted by the Respondent immediately upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered defaced orcovered by any other material(d)Expunge from its files any reference to theunlawful transfers layoffs, discharges, and warnings of Michael Zieglar Gerald Wahler WilliamMcCartney, Kevin Pike David Poling, DavidGilson, and Keith Powley and notify each in writing that the Respondent has done so and that evidence of these unlawful actions will not be used asthe basis for future personnel actions against each(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply7 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join or assist any unionTo bargain collectively through representalives of their own choiceTo act together for other mutual aid or pro,tection 'To choose not to engage in any of theseprotected concerted activitiesWE WILL NOT interrogate our employees as totheir union activities, sympathies, or desiresWE WILL NOT solicit our employees to ascertainand divulge to us other employees union membership, activities sympathies, and desiresWE WILL NOT create the impression among ouremployees that their union activities are under surveillanceWE WILL NOT threaten to liquidate and close ouroperations unless the employees cease engaging inunion activitiesWE WILL NOT threaten to lay off employeesunless the employees cease engaging in union activitiesWE WILL NOT inform our employees that theirunion activity and the union activity of other employees were the reasons for employee transfers,layoffs, or dischargesWE WILL NOT solicit employee grievances andimpliedly promise benefits through the correctionof such employee grievancesWE WILL NOT orally reprimand employees because of their union activitiesWE WILL NOT transfer employees from one location to another because of their union activitiesWE WILL NOT lay off or discharge employees because of their union activitiesWE WILL NOT threaten to impose more onerousworking conditions on employees in retaliation fortheir union activitiesWE WILL NOT assign management personnel toobserve employees because of their union activitiesWE WILL NOT issue written warnings to employees because of their union activitiesWE WILL NOT promise job security in return foremployee assistance in discouraging union activityWE WILL NOT interfere with any employee scompliance with a Board subpoenaWE WILL NOT transfer, lay off, discharge, or failto recall our employees because of their union activities tWE WILL NOT in any like or related 'Mannerinterfere with restrain, or coerce our employees inthe exercise of the rights guaranteed them underSection 7 of the ActWE WILL offer Gerald Wahler William McCartney, Kevin Pike David Poling, and David Gilsonimmediate and full reinstatement to their formerpositions or if those positions no longer exist, tosubstantially equivalent positions without prejudice L & J EQUIPMENT CO655to their seniority or any other rights or privilegespreviously enjoyedWE WILL place the name of Michael Zieglar firston a priority list for recall in the event that weresume operation of the coal crusherWE WILL make Michael Zieglar Gerald WahlerWilliam McCartney Kevin Pike David Glisan,and David Poling whole for any loss of earnings orother benefits they may have suffered as a result ofour discrimination against them, with interestWE WILL expunge from our personnel files andrecords the warning notice issued to employeeKeith Powley on 10 December 1981 and expungefrom our files any references to the unlawful transfers, layoffs, and discharges of Michael ZieglarGerald Wahler William McCartney, Kevin Pike,David Ulm]) Keith Powley, and David Poling,and WE WILL notify each of them in writing thatwe have done so and that evidence of this unlawfulconduct WILL NOT be used as a basis for futurepersonnel actions against themL & J EQUIPMENT COMPANY, INCDECISIONSTATEMENT OF THE CASELEONARD N COHEN Administrative Law Judge Thismatter was tried before me on August 23 24 25 and 27in Uniontown Pennsylvania and on September 29 and30 1982 in Pittsburgh Pennsylvania pursuant to anorder consolidating cases and consolidated amendedcomplaint issued May 28 1982 by the Acting RegionalDirector for Region 6 of the National Labor RelationsBoard The consolidated amended complaint which wasbased on charges filed by the United Mine Workers ofAmerica herein the Union on August 13 1981 andMarch 9 1982 alleges that L & J Equipment CompanyInc herein Respondent discriminatorily laid off and/ordischarged seven employees discriminatorily transferredand segregated employees discriminatorily issued an employee a written warning refused to assign an employeeovertime and imposed more onerous and rigorous termsand conditions of employment on that same employeeall in violation of Section 8(a)(3) and in some instancesSection 8(a)(4) of the Act In addition the amended consolidated complaint which was further amended at thehearing alleges numerous and vaned independent conduct violative of Section 8(a)(1) of the ActRespondent filed a timely answer in which it admittedjurisdiction and the labor organization status of theUnion but denied the commission of any unfair laborpracticesAll parties were given full opportunity to participateto introduce relevant evidence to examine and cross examine witnesses to argue orally and to file briefs Briefswhich were filed by both the General Counsel and Respondent have been carefully consideredOn the entire record of the case and from my observation of the witnesses and their demeanor I make thefollowingFINDINGS OF FACTI THE UNFAIR LABOR PRACTICES•FACTSA An OverviewSince its founding in 1957 Respondent a Pennsylvaniacorporation owned in equal shares by brothers Jamesand Lawrence Filiaggi has been engaged in the surfacemining of coal Overall responsibility for conducting Respondent s business rests with its President James Filiaggi 1 who directly supervises the day to day operations Richard Filiaggi Lawrence s son is Respondent ssuperintendent with Sam Newman Jr a strip foremancompleting the small supervisory force 2By the late summer of 1981 3 Respondent employedapproximately 80 employees in various clasifications including those of equipment operators truckdnvers andmechanics at one of the seven worksites located in thesouthwestern corner of Pennsylvania Respondent s headquarters are located at the Hatfield or Harley site in Masontown where a majority of the aforementioned employees regularly work in various functions includingsupplying recently mined coal to a large power plantalso located on this site Respondent also maintains fivesatelite jobsites where coal is stripped These sites namesand proximity to the Hatfield site are as follows Khedive 2 miles Bridgeville 60 miles Kennedy 20 milesDunbar 26 miles and Normalville 35 miles In additionRespondent maintains a Fort Martin site located approximately 2 miles from Hatfield where it is primarily engaged in the limited operation of the removal and subsequent delivery of ashAs will be detailed below in late July several employees of Respondent contacted the Union regarding possible representation This activity eventually lead to theSeptember 1 filing of a representation petition in Case 6-RC-9124 On September 21 a representation hearing washeld and on October 8 the Regional Director issued theDecision and Direction of Election pursuant to which anelection was held on November 4 The tally was 39votes for and 33 votes against with 11 challenged ballots Thereafter Respondent filed timely objections tothe election On January 15 1982 the Acting RegionalDirector ordered a hearing on Respondent s objectionsand six of the challenges 4 On January 27 and 28 a hearing was held and on March 15 1982 the hearing officerissued his report in which he recommended that thechallenges to the ballots of six individuals be sustained1 Hereinafter James Filiaggi will be referred to simply as Filiaggi2 Since 1977 Lawrence Filiaggi has managed National Ford an automobile and truck dealership located in nearby Uniontown PennsylvaniaLike Respondent National Ford is owned entirely by Lawrence andJames Filiaggi In recent years Lawrence Filiaggi has spent little time ifany at mining sites and apparently does not take on an active role in themanagement of Respondent3 Unless otherwise noted all dates are for 1981,' The five remaining challenged ballots were consolidated into and leftfor the instant proceedings 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat all but one of Respondent s objections be overruledand that the election be set aside on the Union s promised postelection victory dinner dance Both Respondentand the Union filed timely exceptions to this report andon April 16 the Acting Regional Director issued a Supplemental Decision in which he adopted the hearing officer s report except for the recommendation that the election be set aside The Acting Regional Director therefore certified the Union as the bargaining representativeof the employees Thereafter Respondent filed a requestfor review which was denied by the Board on August 41982 5B The Union Activity BeginsIn mid July several of Respondent s employees informally began discussing the possibility of organizingThese conversations took place both at the worksites aswell as at local beer halls or taverns Toward the end ofJuly two employees David Poling and Michael Zieglarindependently contacted a union business representativePursuant to these calls a union organizing meeting wasscheduled to be held in the evening of WednesdayAugust 5 at one of the local beer halls located near theHatfield siteUpon hearing at the scheduled meeting Filiaggi embarked on a course of conduct which the General Counsel alleges not only constitutes separate and independentviolations of Section 8(a)(1) but supplies evidence of Respondent s unlawful motivation in making reductions andother changes in its work force As far as practical Iwill in the following subsection of this decision attemptto deal in chronological order with the events and conversations which the General Counsel alleges constitutesuch independent violations of Section 8(a)(1) The specific facts relating to the allegations of discriminatorytreatment in violation of Section 8(a)(3) and/or (4) willbe dealt with in some detail in the following subsectionsC The Alleged 8(a)(1) Conduct1 Filiaggi s August 3 conversation with employeeSpikerJonas Spiker a welder at the Hatfield facility testifiedthat on the afternoon of August 3 Filiaggi approachedhim and asked if he had heard anything about a meetingWhen Spiker responded by asking Filiaggi to what meeting he was referring Filiaggi answered by stating theunion meeting Spiker replied that he did not know atthat time about any union meetingFiliaggi admitted having a conversation with Spikerabout the meeting however Filiaggi not only placed thisconversation as having occurred on August 4 1 day laterthan Spiker but further specifically denied mentioningthe Union during this brief exchange 6 According to Fi5 In Case 6-CA-15662 Respondent tested this certification On February 9 1983 the Board at 266 NLRB No 29 (1983) (unpublished) grantedthe General Counsel s Motion for for Summary Judgement finding thatRespondent refused to bargain in violation of Sec 8(a)(5)6 The significance of the date differences will be discussed infra withregard to Zieglar and Pike s layoffsliaggi at the time he spoke to Spiker on August 4 hehad merely heard through rumor that the employeeswere having a meeting among themselves to discuss Respondent s pension and profit sharing plans which hadbeen a constant source of confusion and misunderstanding in the pastI credit Spiker s version both as to the date of the conversation and the content 72 Filiaggi s August 4 conversation with PowleyKeith Powley a greaser 8 testified that on the morningof August 4 Filiaggi approached him while he was working near the coal crusher on the Hatfield site Filiaggiasked him if he knew anything about the meeting andPowley responded by merely stating that he knew thatsomeone had offered to buy him a beer Filiaggi asked ifhe was going to attend and Powley said he would Filiaggi then noted that while Powley had the right to gohe did not think Powley should Filiaggi asked Powleywho had set up the meeting but Powley refused to tellhim At some point during the conversation Filiaggiasked Powley why the men needed a ,nion and Powleyresponded that it was necessary for job security Filiaggianswered that as long as Powley did his job he had jobsecurityFiliaggi did not specifically testify regarding this conversation He did testify however that he did notbecome aware that the scheduled meeting was in fact aunion meeting until sometime during the day on August5 I reject this assertion and instead credit Powley s testimony that the entire underned conversation took placeon August 43 Filiaggi s August 5 conversations with MartinOn the morning of August 5 Filiaggi had a conversabon with Charles Buddy Martin while the latter wastransporting Filiaggi by helicopter from one jobsite toanother 9 Filiaggi asked Martin if he knew there wasgoing to be a union meeting that night When Martin answered that he did '• Filiaggi asked if he knew what itwas about Martin responded that he did not Filiaggithen asked if Martin had been asked to attend andMartin stated that he had been asked but he was notgoing At this point Filiaggi suggested that Martin go toSpecific discussions of the credibility of the various witnesses will beleft for following subsections Suffice it at this point to say that I foundSpiker s testimony to be more reliable than Ftliaggi s8 As a greaser Powley not only greased at all sites equipment usedin Respondent s operations but also performed routine standardizedmaintenance as well This maintenance which Includes changing and/orchecking of tires filters and batteries is referred to by all as TLC s(tender loving care) and are performed on regular Intervals based on thenumber of hours a particular piece of equipment has operated9 Martin who reports directly to Filiaggi is employed at the Hatfieldsite as a utility employee In addition to his flying management betweenjobsites Martin picks up equipment and parts and performs lawn mamtenance The Regional Director in his Decision and Direction of Electionrejected the Union s contention that because of his unique positionwithin the Company he did not share a community of interest with unitemployees1• At some point dunng the day on August 5 a notice announcing aunion meeting was posted at the Hatfield garage a location frequentlyvisited by both Filiaggi and Richard Filiaggi L & J EQUIPMENT CO657the meeting and see what it was about Sometime followmg this discussion Martin encountered employees Spikerand Powley at the Hatfield site and informed them of Fihaggi s suggestion that he attend the meetingOn the evening of August 5 Martin went to thetavern where the meeting was to be held however because of his perceived special relationship with Filiaggihe was refused admittance On his way home from themeeting he passed the Hatfield site and on seeing Fihaggi s parked car stopped by the office for a few momentsFiliaggi asked him who was at the meeting and Martinresponded that he did not know since he was not allowed inside Filiaggi then asked if there were a lot ofpeople there and again Martin responded that he did notknow Filiaggi persisted and asked if John Sholtis andLenny Burns two other employees of Respondent wereat the meeting When Martin responded that he had seentheir cars parked nearby Filiaggi commented that thatbeing the case Martin did not have to be present at themeetingFiliaggi in essence confirmed Martin s testimony regarding their two conversations on August 5 In Fihaggi s rather vague account his inquiries on the evening ofAugust 5 were basically limited to finding out if employees from all the strip sites were involved Further Filiaggi claimed that it was only during the latter conversation on the evening of August 5 that he became awarethat it was actually a union meeting I credit Martin s account of the conversations4 Filiaggi s August 5 conversation with SholtisJohn Sholtis a mechanic with Respondent for over 15years testified that he received a telephone call from Filiaggi after he got home from the union meeting onAugust 5 According to Sholtis when Filiaggi asked himwho was at the meeting he specifically recalled mentioning the names of Mike Zieglar and Dave Glisan Filiaggithen asked if the ash truckdnvers from Fort Martin hadbeen there and Sholtis answered that they had " WhenFiliaggi asked if Keith Powley had said anything abouthim at the meeting Sholtis answered that Powley hadmerely sat in the corner and listened to the meeting likethe rest of them Filiaggi then inquired if they hadthrown Lenny Burns out of the meeting and Sholtis responded that they had not that Burns had voluntarilygotten up and walked out on his own Filiaggi thenasked if they had thrown Bud Martin out of the meetingand Sholtis responded that they had not even let Martinin the meeting because he was a company manFiliaggi admitted talking to Sholtis by telephone onthe evening of August 5 According to his account priorto leaving work early that afternoon Sholtis informedhim that he would call Filiaggi after he got home fromthe meeting Filiaggi stated that since he had not yet received this telephone call by the time he was ready toleave the office he called Sholtis at his home Accordingii Earlier that same week alleged discriminatees Jerry Wahler andWilliam McCartney as well as at least two other truckdn vers had Juststarted the job of cleaning a pond at the Fort Martin site Although Itis not clear from this record it does not appear that the truckdnvers engaged in cleaning a pond were the ash truckdnvers referred to by Flhaggito Filiaggi Sholtis in response to a question regardingwhat went on that night simply stated that there hadbeen a meeting and that everyone was there Filiaggithen recounted that he asked if the men from the FortMartin site were there and Sholtis said they were In explaming why he asked about these employees Filiaggiexplained that he merely wished to see how widespreadthe organizing interest was Filiaggi further testified thatother than asking if Lenny Burns had been present at themeeting he did not recall asking or hearing any otherspecific names mentionedWhile I am generally satisfied that Sholtis recitationof the above conversation was as accurate recitation asfar as it went I strongly suspect that Sholtis also menboned to Fillaggi without prompting names in additionto those of Zieglar and Glisan His incomplete testimonyin this regard appears to be the result of a combinationof pretrial preparation and the failure of counsel to ask ifhe or Filiaggi mentioned any other names In reachingthis conclusion I note that Sholtis would have had no apparent reason for mentioning Glisan s presence at themeeting since there is no evidence that Glisan said ordid anything during the meeting of August 5 Moreoverthe evidence indicates that Zieglar s role at the meetingwas not so particularly prominent as to warranting hisbeing singled out5 The layoffsOn August 4 5 and 6 Filiaggi informed Kelvin Pike(truckdriver) Mike Zieglar (slate picker in the coalcrusher) and David Glisan (truckdnver) respectivelythat they were being laid off Each of these actions is alleged to have been in retaliation for their union activityand will be treated in depth infraOn Friday August 7 Respondent informed its employees by way of individual notices placed in their pay envelopes that additional personnel changes were beingmade 12 The form letter statesL & J has bought a Manitowoc 6400 Dragline andas you can see by the enclosed notification fromAnderson Equipment Company dated July 281981 it is ready to be placed in serviceWith the addition of this piece of equipment achange will be made in the equipment and workschedules This machine will change our mode ofoperationListed below is our work schedule changesIn addition to the three earlier layoffs noted above thepersonnel changes announced through the August 7letter were as followsJonas Spiker changed from day shift to second shiftTruckdnvers McCartney and Gerald Wahler laidoffDave Poling transferred to Bridgeville12 Although Pike was initially informed on August 4 that he would belaid off he continued to work through Fnday August 7 when he received written notification 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDLike the layoffs or discharges of Pike Zieglar andGlisan the General Counsel alleges that each of theseabove mentioned changes were violative of Section8(a)(3) Although the record is far from clear it appearsthat Respondent announced four other changes onAugust 7 Robert Hundyady a welder was notified onAugust 7 of his layoff employee Donald Brotherton anequipment operator was on the same day notified of atransfer to Normalville truckdriver Lenny Burns wastransferred to a greaser position on the dragline andtruckdriver William Clark was assigned a different typeof coal truck to drive None of these four actions is alleged to be violative of the Act '36 August 8 comments by Lawrence FiliaggiOn August 8 the day after he received notice of hislayoff William McCartney a truckdriver was at the Natonal Ford dealership in Uniontown when he had thefollowing conversation with Lawrence Filiaggi Lawrence Filiaggi asked him what was going on out at themines and McCartney answered that the men wanted aunion McCartney added that he had attended a meetingbut had not said anyting Lawrence Filiaggi respondedthat there would never be a union they would shutdown and work company personnel first Lawrence Filiaggi then added that McCartney was making a big mistake and that they should think it over before it was toolate Lawrence Filiaggi did not testify with regard to thisconversation I credit McCartney s account7 Filiaggi s August 10 conversation with PowleyA second union meeting was scheduled to be held onthe evening of Monday August 10 Sometime duringthat day Filiaggi approached Keith Powley and asked ifhe was going to attend the meeting Powley answeredthat he was and he had a right to his own opinion Filiaggi merely replied that he did not think Powleyshould go Filiaggi did not testify regarding this conversation and I credit Powley s uncontroverted account8 Events of August 11Early on the morning of August 11 Filiaggi onceagain approached Powley in the garage on the Hatfieldsite and brought up the subject of the organizing campaign Before anything of substance was said Spikerjoined the conversation 14 Filiaggi told them that theirorganizing efforts had to stop He then asked why themen wanted the Union When Powley and Spiker toldhim that the men wanted job security Filiaggi answeredthat he had followed company policy and that everything he had done the prior week had been legal Filiaggi explained that he had broken down the work forceinto classifications and that he had laid off the leastsenior man in each classification Filiaggi then stated thathe would not permit his company to go union and thatif forced to he would liquidate his equipment slowly and" No explanation was offered by the General Counsel as to why thesechanges which were made at the same time as the other changes werenot also alleged to have been unlawful14 The following account is based on a composite or an amalgam ofthe mutual corroborative testimony of Powley and Spikercease operations Filiaggi added that he had four layoffslips already prepared in the office and if the organizingefforts did not stop he would not only lay off those fourmen that same afternoon but would lay off an additionalman each day thereafter Filiaggi then told Powley andSpiker that the situation could be handled internallywithout resort to a union Continuing in this vein hesuggested that the men could set up their own grievancecommittee of three employees one of whom he wouldappoint ' to discuss and resolve the employees workproblems and concernsAt some point during this morning conversation Lawrence Filiaggi James brother paid one of his infrequentvisits to the Hatfield site Despite the fact that LawrenceFiliaggi and Jonas Spiker knew each other personally forsome years James Filiaggi introduced Spiker as a unionfanatic Shortly after entering the conversation Lawrence asked both Powley and Spiker if they had signedunion cards Both declined to answer Lawrence thenasked if anyone had signed anything and again they refused to answer Later in the conversation both Powleyand Spiker indicated that while they were interested inJames Filiaggi s proposition about setting up their owngrievance committee they would have to discuss thematter with the other men Filtaggt stated that thatbeing the case they should by all means meet with theother men at the Hatfield siteSoon after this discussion James Filiaggi had a briefdiscussion with Bud Martin Filiaggi related to Martinthat he had just talked to Powley and Spiker and hadsuggested that the employees form their own grievancecommittee Filiaggi added that 1 as far as he was concerned Respondent did not need a union and would nothave oneAbout noontime Powley and Spiker met with the approximately 11 employees including Martin working atthe Hatfield site that day They related to those menwhat Filiaggi had said about both the prospect of continuing layoffs and other reprisals should they pursue theorganizing iefforts as well as the suggestion made by Ftliaggi that they form their own grievance committeeAfter some discussion a consensus was reached amongthe employees to try to deal directly with Filiaggi without the assistance of the Union The employees furtherdecided that they would approve the choice of BudMartin as representing Filiaggi on the employee grievance committeeImmediately following the meeting Powley Spikerand Martin met again with Filiaggi 15 They informedhim that in order to save their jobs the men had decided to forgo the Union and cast their lot with him Ftliaggi responded that he was confident that they couldwork out their problems without the necessity of furtherlayoffs Powley then asked Filiaggi for the identity ofthe four employees who would have been laid off thatday Filiaggi identified them as Jim Hartley KeithMiner John Glad and an unidentified slate picker in thecoal crusher Powley then asked Filiaggi about bringing15 The account of this conversation is based on a composite of the testimony of Powley Spiker and Martin L & J EQUIPMENT CO659back Zieglar Pike Wahler and McCartney Filiaggi responded that he had wanted to get rid of them anywayand this just gave him an opportunity P ' illaggi addedthat Pike had an attitude problem that all Wahler andMcCartney wanted to do was to keep their trucks cleanand to talk on their CBs and that Zieglar had an insulinproblem and could pass out or hurt himself or someoneelse Filiaggi added that while he would bring Zieglarback weighing trucks if this went through he did notsee how he could bring back Wahler and McCartneysince he was selling their trucksFiliaggi further stated that with the exceptions ofBrotherton and Poling the schedule changes that hadpreviously been announced were now unnecessary Filiaggi explained that Brotherton was moved to Normalville because there had been a breakdown and thatPoling was sent to Bridgeville because he was needed toload coal and that he would stay down there only untilthe coal was exhausted and at that point he too would belaid off Spiker then asked Filiaggi if he was still supposed to be switched to the night shift as he had beeninstructed in the memorandum dated August 7 Filiaggireplied Don t you understand what that was about9Spiker responded that he supposed it was because he hadgone to the union meeting Filiaggi did not answer butmerely laughedAt this point the discussion turned to the specifics regarding the grievance committee Filiaggi indicated thathe wanted Powley to be one of the two members on thecommittee as the representative of the employees that hewould accept Martin as his own representative and thathe wanted the employees to select a third member fromamong their ranks Powley asked Filiaggi to set up acompany meeting to get these matters out in the openFiliaggi agreed and suggested that Powley and the otheremployees get together and write down any grievancesor complaints that they had and to give that list to Filiaggi so the matters could be discussed at a future meetingAt some point during this second meeting Filiaggibrought out a sheet of paper allegedly showing currentcoal prices He attempted to explain to Powley Spikerand Martin that there was a big difference in the coalprices that companies who were union were getting ascompared to those who were not and that that was oneof the reasons Respondent could not afford to be a unioncompanyAlthough appearing as a witness at the hearing Lawrence Filiaggi did not testify regarding the conversationsat the Hatfield site on August 11 James Filiaggi s testimony regarding the above discussions was exceedinglybrief and as far as it went was basically corroborativeof Powley Spiker and Martin s In this regard Filiaggitestified that during discussions with Powley on August11 he indicated that he felt that the employees couldhandle their own problems in the Company without thehelp of any outsiders and that at this rather vague suggestion Powley replied by requesting time to have ameeting with employees to see whether or not theywished to pursue the matter without further organizingefforts Filiaggi did not specifically deny making thethreats or other comments attributed to him by Powley,Spiker and Martin9 Meeting of August 21On August 14 Respondent notified all employees byletter that there would be a meeting on Friday August21 The letter further statedL & J is reviewing Company Policy and suggeslions can be made in,wnting to either Keith Powleyor Bud Martin They must be received by Wednesday August 19 1981 and must be signed by employeeAt the meeting which was conducted as scheduled theadministrator of Respondent s profit sharing and pensionplan addressed the employees and attempted to explainthe plan s provisions and methods of operation 16 Duringthe course of the meeting Respondent s attorney addressed the group and announced that because of the recently filed unfair labor practice charge nothing couldbe discussed with regard to grievances or any othermatter at that time10 Lawrence Filiaggi s statements of November 2Two days before the November 4 election LawrenceFiliaggi approached mechanic John Sholtis and told himthe Company was having a lot of trouble and needed allthe help they could get Lawrence then put his hands onSholtis shoulders and told Sholtis that he wanted tokeep the job going for Richard Filiaggi and Bobby Filiaggi '7 and that Sholtis would have a job for lifeLawrence Filiaggi did not testify regarding this conversation I again credit Sholtis uncontroverted account11 August 19 1982 conversation by FiliaggiOn Thursday August 19 1982 James Filiaggi had aconversation with Charles Martin about the instant hearing which was scheduled to begin the followingMonday Filiaggi asked Martin if he had been subpoenaed to appear on August 23 and Martin answered thathe had Filiaggi then stated that Martin did mit have togo that his attorney had advised him that the subpoenaswere not that important Filiaggi did not deny thisconversation I credit Martin s accountD The Alleged 8(a)(3) and/or (4) Conduct1 The layoff of Mike ZieglarMike Zieglar son in law of admitted Supervisor SamNewman Jr commenced his employment with Respondent as a slate picker in the coal crusher in October1978 18 Zieglar worked in that classification without in16 Since the plan s inception several years earlier there had been general confusion among the employees regarding its operation This was atleast the second occasion when the administrator met with the employeesin an effort to put an end to the confusion" Bobby Filing' s relationship to the elder Fillaggi was not identified'a Coal is dumped from hoppers onto a conveyor belt in the buildinghousing the coal crusher The coal is then moved along a conveyor beltContinued 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDcident until mid June 1981 when his ears became so infected that an operation on his ears and nose was necessary During the approximate 5 weeks of his incapacitation he was told by his father in law that Filiaggi wasnot going to recall him back to work and that Filiaggiwanted him to sign up for unemployment AdditionallyZieglar was telephonically given a similar message in lateJune from Betsy Burns Filiaggi s secretaryNotwithstanding his receiving these messages Zieglaron Friday July 24 stopped by the Hatfield facility anddropped off a doctor s note releasing him for workWhile there Zieglar informed Betsy Burns that he wouldbe reporting back for work on Monday morning July27The following Monday morning Zieglar went to thegarage area about 7 a m and spoke to Filiaggi When Filiaggi asked him what he was doing there Zieglar responded that he was reporting back to work Filiaggithen asked if both Burns and Newman had not previously relayed to him Filiaggi s message than Zieglar was notwanted back and should instead simply file for unemployment Zieglar answered that he did not want to belaid off Filiaggi in turn responded that because of Zieglar s health problems 19 he wanted him out of the coaldust environment prevalent at the coal crusher 20 Zieglar then asked Filiaggi if Filiaggi had any complaintsabout his work Filiaggi answered no that Zieglar was agood worker At this point Zieglar stated that all hewanted was a chance to move up in the Company Filiaggi asked him what he wanted to do and Zieglar answered that he wanted to and was capable of driving atruck Filiaggi then apparently reconsidered the situationand instructed Zieglar to see Darwin Sproul] one of thecoal crew leaders about Joining Sproull s four man stripmining crew 21 Fihaggi testified that he made it plain toZieglar at this time that Zieglar s assignment to Sproull screw was temporary in nature Filiaggi further testifiedthat during the same conversation he again indicated toZieglar his desire that Zieglar find employment elsewhereFollowing this conversation Zieglar worked for thenext 2 to 2 1/2 days on Sproull s crew before being retoward the crusher Normally two slate pickers remove large pieces ofslate or any other foreign objects before the coal is crushed to a size ofan inch and a quarter by the large metal teeth of the crusher" Zieglar suffers with diabetes In addition to his recent problemswith his ears and nose Zieglar had at all times while employed wornthick glasses Fillaggi became aware of Zieglar s preexisting diabetes condition early in 198120 According to Fillaggi s uncontrovefted testimony he had spoken toZieglar on several occasions prior to June regarding the latter s employment On those occasions Filiaggi indicated to Zieglar that he did notbelieve that Zteglar should work near coal and/or strip mines and that heshould seek employment in a healthier environment21 Both Fillaggi and Newman testified that on one or more occasionsduring the time Zieglar was off from work due to his operation they discussed Zieglar s health situation Both testified that dunng these conversations Filiaggi indicated that because of Zieglar s health and other physIca, problems which included diabetes a tendency to get infections andthe need to wear thick glasses he did not wish to continue to employZieglar in his coal operations Newman asked Fillaggi dunng these sameconversations that as a personal favor to consider giving Zieglar a jobother than in the coal crusherturned to work at his old job in the coal crusher 22 According to Filiaggi he informed Zieglar at that time thathis continued employment was extremely temporary innature Filiaggi further testified that he explained toZieglar that he would allow him to work a few moredays but that was all and that he should find himself another job Zieglar on the other hand specifically deniedbeing told by Filiaggi or anyone else that his Job was inimmediate JeopardyIn any event shortly after being returned to the coalcrusher Zieglar contacted by telephone Union BusinessAgent Buck Swift Swift informed Zieglar that he shouldtalk to employee David Poling who had coincidentallyJust previously called him and that he and Poling shouldset up a date for an employee meeting with the UnionZieglar testified that on Sunday afternoon August 2he informed his father in law Sam Newman Jr at thelatter s home that he had contacted the Union and thatthe first meeting had been set up for the evening ofAugust 5 Newman testified that while he could notrecall Zieglar telling him about the Union prior to hislayoff it is quite possible that they did indeed discuss thematter While Newman s testimony was exceedinglyvague regarding what he and Zieglar discussed onAugust 2 or at any other date prior to August 5 itbecame quite certain with regard to what he and Filiaggidid not discuss In this regard Newman unequivocallydenied telling Filiaggi anything about Zieglar s union activities prior to Zieglar s layoff on August 5About 4 p m on Wednesday August 5 Filiaggi calledZieglar into his office Upon his arrival Filiaggi told himthat he was being laid off and that it was in Zieglar sbest interest because of his health conditions Zieglarprotested saying that he had been employed for over 3years and asked why he was suddenly being laid off Fthaggi did not directly answer this question but insteadstated that if Respondent opened up a new tipple hewould give Zieglar a job at the scale house Filiaggi thenhanded Zieglar a layoff slip which indicated that Zteglarwas being laid off for lack of work Zieglar signed theslip stating that he was doing so under protest since thereason given was not the real reason for his layoff Ftliaggi asked what he meant but Zieglar responded thathe did not want to talk Just thenThe following morning Zieglar reported to work andwaited for Filiaggi When Filiaggi came in shortly after8 p m Zieglar told him that he was reporting for workand wanted to know if Filiaggi was going to let himwork Filiaggi answered no Zieglar then asked if hislayoff had anything to do with the fact that he tried tostart a union or had attended the union meeting the nightbefore Filiaggi answered by simply asking what meeting Zieglar then replied that the meeting to get theUnion in to represent the employees Filiaggi stated thathe did not know what meeting Zieglar was talking22 Zieglar testified that while on Sproull s crew his duties were limited to wiping off equipment Sproull unfortunately did not testify Richard Filiaggi Sproull s immediate supervisor credibly testified thatSproul] complained to him that Zieglar was unable to do the job and thatthat was the reason Zieglar was transferred back to the coal crusher Fihaggi confirmed his nephew s testimony L & J EQUIPMENT CO661about Filiaggi then denied that Zieglar s union activitieshad anything to do with his decision to lay him offFiliaggi did not testify regarding either of these twoconversations with Zieglar on August 5 or 6 Filiaggidid however deny ever talking to Newman about Zieglar s union activities prior to Zieglar s August 5 layoffFurther Filiaggi denied possessing knowledge of anysuch activities by Zieglar as of the afternoon of August5Well into his direct examination Filiaggi for the firsttime indicated that an incident involving a damaged fireextinguisher actually precipitated Zieglar s August 5layoff In this regard Filiaggi testified that several daysprior to August 5 he was in the area near the coalcrusher when he found a mangled and twisted fire extinguisher Filiaggi asked employee David Rishel about itRishel who was in effect responsible for the coalcrusher s operation told him that several days beforewhile Zieglar had been on the conveyor belt a red fireextinguisher had apparently been allowed to get into thecoal crusher Fortunately the fire extinguisher did notdamage the crusher mechanism 23Contrary to the testimony of Filiaggi and Rishel ZiegJar testified that the incident with the fire extinguishertook place not in August 1981 but sometime during1980 Zieglar further testified that no one in managementat any time ever mentioned that incident to himZieglar testified that sometime after his August 5layoff he had a conversation with Sam Newman Jr inwhich Newman mentioned to him that Filiaggi had atsome earlier unidentified point in time asked Newman ifNewman knew anything about the union meeting Zieglar testified that Newman recited that he had told Filiaggi that Zieglar had mentioned it to him Zieglar further testifed that in either this or a subsequent conversalion with his uncle Newman made the statement that ifZieglar had kept his mouth shut he would still havebeen workingZieglar was recalled from layoff on December 271981 and worked for approximately 2 weeks until earlyJanuary when a fire destroyed the coal crusher Zieglarwas again laid off at that time and has not been recalledBefore considering the legality of Zieglar s layoff it isnecessary to resolve three main areas of conflict raised inthe above cited testimony Those three areas are (1)whether Filiaggi put Zieglar on notice that his transferto Sproul] s crew was temporary in nature and whetherupon Zieglar s subsequent reassignment back to the coalcrusher was he specifically warned by Fihaggi that hiscontinued employment would be short lived (2) whetherZieglar informed Newman on August 2 of his activitieson behalf of the Union and whether Newman subsequently passed on this information to Filiaggi sometimebefore August 5 and (3) whether Filiaggi discovered ashe and Rishel claimed the damaged fire extinguisher Justdays before Zieglar s August 5 layoff or whether as23 Several years before a metal tooth from one of Respondent s highlifts had come off and had been permitted to go unnoticed into the coalcrusher with the result that the shaft of the crusher broke That accidentcaused the crusher to be out of operation for repair for approximately 11/2 months No action was taken against either Zieglar or the other slatepicker working at the time that incident took placeclaimed by Zieglar that incident actually occurred sometime during 1980I closely observed Filiaggi throughout his lengthy stayon the witness stand I did not find him to be an entirelycandid nor convincing witness His testimony was at various times overly vague conclusionary and self servingThis is not however to imply that I found him to be atotally untrustworthy witness At certain times during histestimony especially on those occasions when he was relating his concern over Zieglar s health problems Ifound him to be quite credible Therefore his testimonywhen in conflict with the testimony of others cannot beentirely or automatically ignored but must be consideredand evaluated in light of the circumstances of a particular conversation or event I have attempted to do so,throughout this decision 24Zieglar impressed me as a diligent hardworking individual ready to take on any task no matter how difficultonerous or physically demanding Unfortunately whilehis spint was willing his physical condition apparentlyimpaired his ability to fully and safely perform in a dangerous dirty and demanding environment I generallyfound him to be a trustworthy individualIn answering the first of these questions I am convinced that as so often happens the truth lies somewhere between the two conflicting versions offered byFiliaggi and Zieglar No other conclusion would be consistent with both Filiaggi s previously voiced concern forZieglar s health as well as Zieglar s basic honesty on thewitness stand Accordingly based on these factors ineluding demeanor considerations and the inherent probabilities of the situation I find that Filiaggi did indeedexpress to Zieglar on each and every conversation thetwo had between July 27 and August 6 his feelings thatZieglar should seek employment in another industryFurther I find that during those same conversations Filiaggi indicated to Zieglar that his continued employmentwith Respondent was temporary in nature I do nothowever find that Zieglar was ever specifically told byFiliaggi or anyone else that he was being reassigned tothe coal crusher for a few more days only Instead I findthat the length of Zieglar s continued employment was atall times up to the afternoon of August 5 left intentionally vagueIn addition to Filiaggi two other witnesses SamNewman Jr and David Rishel gave testimony relevantto the circumstances leading to Zieglar s layoff I amunable based on demeanor considerations and the recordas a whole to credit their respective testimony when inconflict with that of ZieglarNewman delivered his testimony in a halting and uncertain fashion He appeared much more interested in assisting his employer than in honestly recalling what wasdiscussed between him and Zieglar and subsequently between him and Filiaggi Thus I find that Zieglar informed Newman on August 2 of his activities on behalfof the Union and that Newman at some time during the24 See Edwards Transportation Co 187 NLRB 3 (1970) enfd 437 F 2d502 (5th Cir 1971) 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing 3 workdays passed this information on to FiliaggiFinally I find that Filiaggi and Rishel s testimony regarding the alleged incident with the fire extinguisherdoes not withstand scrutiny Even though Filiaggi allegedly first found out about the damaged fire extinguisherjust days prior to August 5 at no time prior to the instant trial did he or anyone else in management evereven mention to Zieglar or apparently to anyone elsethat this incident had in fact precipitated his layoff Additionally Filiaggi did not explain why if he found outabout the damaged fire extinguisher at latest several daysprior to August 5 he took no immediate action but instead chose to wait until the afternoon of August 5 justhours before the scheduled union meeting And finallyalthough this Incident allegedly occurred during the verybrief time frame following Zieglar s reassignment to thecoal crusher on or about July 29 Filiaggi failed even tomention it in passing in discussing Zieglar s deficiencieswith Powley and the others on August 11 Either the incident occurred as testified to by Zieglar in 1980 or ifthe incident did occur in July or August 1981 as testifiedto by Rishel Filiaggi either did not find out about it atthat time or simply did not care The credible evidencesupports any of those conclusions2 The other 8(a)(3) and (4) allegations•matters ofgeneral considerationIn defending its adverse personnel actions againstPowley Poling Gilson Pike Wahler and McCartneyRespondent argues that it was motivated in making thesechanges solely by economic A considerations and not theemployees union activities While each of these individual cases involves facts unique to their own situationscertain common elements to Respondent s economic defense do exist In this regard Fihaggi testified that bymid 1981 the demand for and profit of newly mined coalhad declined substantially from the highs reached in theprior decade However this testimony was conclusionary in nature and was not supported by any documentary evidence or records Additionally Respondent pointsout that changes in its equipment requirements with resultant decreases in personnel were contemplated wellbefore the union activity commenced and that in makingthe layoffs alleged to be unlawful Respondent at alltimes appeared to follow the well established if somewhat convoluted seniority by job classification practiceSince these two factors applied to and have some effectupon all the remaining personnel actions taken they willbe dealt with in general terms firsta Seniority systemMuch testimony was presented from both sides regarding the operation of Respondent s seniority system priorto August 1981 While there was some confusion amongthe employees regarding its operation there does notappear to be any substantial dispute from the descriptionoffered by Filiaggi and corroborated in part by variousemployee witnesses The systems operation is accuratelyrecited in Respondent s postheanng brief In view of thecumbersome and convoluted nature of the senioritysystem itself I hereby adopt as my own the limited factual recitation by Respondent s counsel' Basically the layoff/recall system used by theCompany is three tiered The first consideration isthe job site temporarily closes down the employeesregardless of length of service with the Companywould be laid off Such a rule would apply to everyone on the job site including the job site foreman By the same token if and when work resumedat the job site employees would be recalled to thatsite regardless of the employees standing in relationship to other laid off workers at other sitesThe second tier involves a specific job functionor piece of equipment operated by an employeeThat is if an employee is assigned to a particular joband is neither qualified nor assigned to other workand the job is discontinued the employee will belaid off rather than transferred or given the right tomove to a lesser paying job Similarly if an employee is assigned to a piece of equipment and thatequipment breaks down is parked or sold the employee will be laid off without regard to his lengthof service with the CompanyAn exception to this second tier may occur Thevariance relates solely to recall if the insurance benefits of a laid off employee have lapsed whichoccurs thirty days after layoff and if another laid offemployee whose insurance hasn t lapsed is availableto do the work the first employee was doing thefirst employee will not be recalled Thus regardlessof which employee typically drives a certain pieceof equipment the laid off employee whose insurancepolicy had lapsed will not be recalled so long as anemployee whose equipment is also down is qualifiedto do the same work and has insurance policy inforceThe third and final tier used in the layoff/recallsystem occurs when neither job site nor equipmentassignment becomes a factor in the layoff TheCompany s need for a certain degree of flexibilitywithin the highly deversified and geographicallydisbursed Company is satisfied by giving priority tothose employees that have multiple talents and canbe interchanged with others Thus given the choicebetween two employees one having the ability toperform a certain task and the other having the ability to perform numerous tasks the latter will generally be retained over the formerb Purchase and installation of the draghneSometime prior to the summer of 1981 Respondent ordered a large piece of equipment commonly referred toas the dragline The dragline removes the overburden(top soil rock and vegatation) of the area to be strippedand loads it into its rear holding portion for eventual disposal The dragline which apparently can be operatedby one employee replaces at least one and possibly twolarge high lift or digging vehicles and at least two rockand dirt hauling trucks L & J EQUIPMENT CO663Although ordered well in advance of the commencement of the union activity the dragime was not deli/ered to the Hatfield location until late July and was notready to be put into regular operation until on or aroundMonday August 103 The layoff of Kevin PikeKevin Pike had been employed by Respondent as atruckdriver since 1978 At the time of his layoff he wasassigned to truck 15 one of the three small tandem coaltrucks While his truck was licensed to haul over theroad the majority of his time was spent during thesummer of 1981 in hauling coal from the Hatfield stripdown the hill to the Hatfield power plantPike did not report to work due to illness on MondayAugust 3 That afternoon Pike s sister in law received aphone call from someone in Respondent s office requestmg that she advise her brother in law that he had beenlaid off Despite being told of this message by his sisterin law Pike reported to work on the following morningand was already making a run to the power plant whenFillaggi arrived on the scene Filiaggi stopped Pike onthe road and informed him that he had already been laidoff When Pike asked for a layoff slip Filiaggi told himto dump his load and then talk with him at the garageShortly thereafter they met and had a brief conversation Filiaggi informed Pike that he was being laid off because his truck was too small to haul a large load andwas simply not making enough money Pike argued thatit was in fact making money and that even if it was nothe had more time on the job than half the drivers andthat he could drive another truck Filiaggi answered thatit was his truck that Filiaggi was getting rid of andwhen it went the driver went Filiaggi then added thatPike always complained about his job and spoke toomuch in beer gardensA dispute arises between Pike s and Filiaggi s versionof what was said at this point in the conversation regarding Pike s continued employment According to Pike Filiaggi told him that since he was already there tosimply go ahead and continue to work and that Filiaggiwould let Pike know before the end of the day what hisultimate plans were Pike further testified that sometimethat same afternoon Richard Filiaggi stopped him whileat work and informed him that James Filiaggi had decided that Pike could work the following day August 5Pike as instructed worked on Wednesday August 5 Hereceived no further instructions regarding his scheduleand he therefore reported to work on both ThursdayAugust 6 and Friday August 7 when on the latter datehe received written notification of his immediate layoffFiliaggi testified on the other hand that he informedPike during the conversation on the morning of TuesdayAugust 4 that since Pike was already there and workinghe should go ahead and work until the end of the weekbut that that was all he would then be finishedRichard Filiaggi did not testify regarding Pike s situationIn this particular instance I choose to credit Pike s account over Filiaggi s I do so based on both demeanorconsiderations which in the instant case are not insub,i-stantial and the probabilities inherent in the version ofeachPike attended the first union meeting on August 5During this meeting if Pike spoke out and complainedabout the Company s Working conditions opportunitiesfor advancement and lack of a seniority systemAccording to both Pike and Filiaggi the two had hadseveral run ins about Pike s complaining in the year anda half preceding Pike s layoff Filiaggi testified that Pikewas always complaining whenever he was assigned todo a job other than to drive his coal truck and that Pikefrequently voiced the opinion that he knew how to runthe Company better than did Filiaggi Filiaggi furtherstated that while Pike constantly complained he was inactuality no better than a below average employee Pikeadmitted that he and Filiaggi clashed on several occasions over the way in which Pike performed his job According to Pike Filiaggi never, seemed satisfied with thework that Pike did 25Pike was recalled from layoff in late January 1982 Heworked for 3 days only when he was again laid off allegedly for lack of work Pike has not worked for Respondent since4 The layoff of David GlisanThree individuals Filiaggi Sholtis and Glisan himselftestified with regard to Glisan s employment and theevents leading up to his August 6 layoff Unfortunatelythe testimony of each on this particular subject matter isnot entirely reliable Filiaggi s faults have already beennoted His deficiencies with regard to details are evenmore glaring when discussing Glisan Sholtis an otherwise trustworthy witness appeared unsure of himselfwhen attempting to place dates on the mechanical difficulties he discovered with Glisan s truck vis a vis Gilsan s final assignment aim was an even less impressivewitness As will be noted infra Glisan appears not tohave told the truth to either Filiaggi during his employment in 1981 or to the court regarding the status of hisdriver s license This apparent fabrication renders hisentire testimony as highly suspect In sum none of thethree can be totally credited Only by piecing togethertheir testimony can one determine what actually tookplace in early August Accordingly the following recitation is based on the credible portions of the testimony ofeachGlisan was originally hired by Respondent in 1979 as atruckdriver however he voluntarily quit his employment during that same year In late 1980 Glisan wasagain hired by Respondent and on this occasion he wasassigned to drive truck 30 a large tractor trailer licensedfor over the road work During the first half of 1981 itappears that the majority of his time was spent in trans25 Pike testified that a week prior to his layoff he and Richard Fillaggihad a conversation when his truck got stuck in the mud On that occasion he had complained to Richard Fillaggi that he was not being treatedfairly and that there was too much dust on the road used for haulingAccording to Pike Richard Fillaggi responded that if Pike did not likeIt he should get another job There is no indication that Richard Fillaggiinformed his uncle of this incident 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDporting coal from the Hatfield and Bridgeville strip minesites to the Hatfield power plant 26Sometime during June Glisan informed Sholtis andperhaps Filiaggi himself that he had loaned his driver slicense to his brother and thay they had been caught inthis subterfuge by the police with the result that his license had been suspended for 30 days Rather thanlaying Glisan off Filiaggi assigned him for the suspenmon period to drive truck 10 an off the road vehicleused exclusively in transporting coal from the Hatfieldstrip to the Hatfield power plant Approximately 30 dayslater Glisan informed Filiaggi that he had his license reinstated and at that point Glisan was reassigned to drivetruck 30 27At some point during 1981 most probably during thesummer Respondent contracted with various local manufactunng concerns to mine and deliver stoker coal asmall soft type of coal used in the manufacturing ofsteamed heat This particular coal was mined exclusivelyat the Bridgeville site and for the most part was to bedelivered directly to Respondent s customers by independent contractor drivers rather than by Respondent sown employeesTowards the end of July or the beginning of AugustFiliaggi decided to permanently assign Glisan and histruck 30 to the Bridgeville operation to work alongsidethe drivers delivering the stoker coal to Respondent scustomers In explaining this decision Filiaggi crediblytestified that by this time the demand for coal at the Hatfield power plant had decreased substantially and it wasnow more economical to use Glisan for the stoker coaldelivery Filiaggi elaborated on this decision by explaining further that prior to the spring United Mine Workersstrike Respondent had been attempting to deliver asmuch coal as possible to the Hatfield power plant tostockpile its reserves and that following the strike additional deliveries of coal were needed to refurbish thepower plant s supply This refurbishing was completedby the end of July Therefore pursuant to his previouslynoted decision, Filiaggi instructed mechanic John Sholtisto inspect Glisan s truck 30 to assure that it could operate safely and efficiently at the distant Bridgeville siteIn early August Sholtts inspected Glisan s truck anddiscovered that it had a serious mechanical problemwhich would require at least 2 to 3 weeks of downtimefor the ordering and delivery of replacement partsWhen Sholtis informed Filiaggi of the problem Filiaggiinstructed Shollis to park the truck to order theneeded parts but only repair it in his spare time 2826 A United Mine Workers nationwide strike had the effect of shuttingdown Respondent s entire operations from the end of March 1981 toearly June of that year During this 8 to 9 week period Gilson like mostof Respondent s other employees was on layoff status27 Glisan testified that while he currently had a valid dnver s licensehe did not have it with him at the hearing On the final day of hearingRespondent produced evidence that Glisan s driver s license had been reyoked in January 1979 and that it had not as of the time of the heanngever been reinstated Glisan was not recalled28 Sholtis displayed an obvious uncertainty and confusion over whenthe stoker coal contract at the Bridgeville site was finished Although hemaintained that the contract expired prior to August 1 he also testifiedthat shortly after the union meeting of August 5 Filiaggi told him for thefirst time to inspect Gilson s truck so that it could be assigned to workIn explaining why he gave such low priority to therepair of truck 30 Filiaggi stated that it was going to beused at the Bridgeville site only to in essence observethe stoker coal deliveries by the independent truckdnvers and was thus not truly needed He further explainedthat the trucks delivering coal to the Hatfield powerplant were old and were constantly breaking down andtherefore more in need of Sholtis limited timeOn the afternoon of Thursday August 6 Glisan wasinformed that he was being laid off until further noticefor lack of work On August 17 Glisan went to Respondent s office and had a conversation with FiliaggiHe asked Filiaggi if he was going to be called back towork and Filiaggi answered that he would When Glisanasked when Filiaggi responded by stating that he couldhave fired GIB= for knowingly running his truck withits mechanical problems Glisan explained that he had atsome earlier point told Richard Filiaggi about the problems and that Richard Filiaggi merely told him to connnue to run the truck while watching for the problemsAt this point Glisan asked James Filiaggi if the reason hewas not being called back was because he went to theunion meeting Filiaggt answered by asking What aboutthe Union/ Glisan merely replied that Filiaggi knew asmuch about the Union as he did Filiaggi ended the conversation by again indicating that GI's= would at somefuture time be called back to workDespite Filiaggi s assurances of August 17 Ulm hasnot been called back to work Truck 30 was out of service for approximately 1 1/2 months When it was readyto go back into service Fillaggi testified that he merelyput onto truck 30 another unidentified driver whose owntruck was out of commission In explaining the switch ofdrivers Filiaggi stated that since Glisan s hospitalizationcoverage had already expired it was to the Company sfinancial benefit to leave the initial man on layoff statusand retain the second driver To have done otherwiseFiliaggi continued would have required Respondent toreinstate the health benefits for a driver already on layoffwhile at the same time continuing to insure a newly laidoff employee5 The layoffs of Gerald Wahler and WilliamMcCartney,Both Gerald Wahler and William McCartney begantheir employment with Respondent as truckdnvers in1975 and each was at the time of his layoff on August 7assigned to drive one of the five large Ford tri axle overthe road coal trucks The majority of their time duringand before 1981 was spent in transporting coal from oneor more of the strip mine sites to the Hatfield powerplant However on or about August 3, each was assigned along with several other drivers to the FortMartin site to assist in cleaning a pond a job thatwould require this complement of trucks approximately amonth to complete Three other nearly identical Fordtn axles were driven by William Clark Marshall Morrisand Lenny Burns Although it is not clear it appearsthe stoker coal contract at the Bridgeville site Clearly based on theentire record it appears that Shollis is mistaken as to both dates L & J EQUIPMENT CO665that these drivers and their trucks had like their counterparts Wahler and McCartney also been temporarily assigned to the Fort Martin job in early AugustOn Friday August 7 Filiaggi ordered that the Fordtn axles driven by Wahler McCartney Clark and Burnsbe moved to Filiaggi s National Ford dealership in Uniontown to be sold 29 At that same time Wahler andMcCartney were laid off for lack of work Burns wastransferred to the greaser classification to work on thedragline and Clark was permanently transferred to FortMartin to drive an ash truck 3•Filiaggi explained that his decision to sell the Ford tnaxles was based solely on economic considerations andwas in no way prompted by the union campaign startedearlier that same week In support thereof he pointed tohis longstanding and well publicized dislike of these particular trucks In this regard the evidence demonstratedthat in 1979 National Ford purchased the trucks from themanufacturer for resale Unfortunately for Respondenttheir arrival coincided with the general and steady decline in the demand for coal When National Ford wasunable to sell the trucks James Filiaggi agreed with hisbrother Lawrence to use the trucks in Respondent s operation in order to regain some return on their purchaseprice From the start Filiaggi exhibited an intense dislikefor the trucks and especially their Cummings engineswhich he routinely described as junk Filiaggi made nosecret of his feelings about the trucks and from early onmade it clear to their drivers as well as mechanics andgreasers that he intended to use the trucks only until hewas able to sell themFiliaggi testified that the event or incident whichcaused him to finally take action with regard to pullingthe trucks out of service was a report he received fromJohn Sholtis over tthe weekend of August 1 and 2 According to Filiaggi Sholtis informed him that eitherKeith Powley or George Bailey another employee haddiscovered metal fillings in the oil filters while performing TLC s on both Wahler s and McCartney s trucksThis finding indicated to Filiaggi that the engines hadbearing failures that might require a total engine replacement At that point Filiaggi testified he decided to goahead and park not only Wahler s and McCartney strucks but Clark s and Burns as well Filiaggi did notexplain nor was he asked why he chose that time to parkthe latter two trucks since he had not received similarreports about problems with their particular enginesIn explaining the decision to lay off Wahler andMcCartney while retaining and transferring Clark andBurns Filiaggi credibly testified that Wahler andMcCartney could essentially do nothing but drive coaltrucks while both Clark and Burns had performed otherjobs in the past and could do so again 31 Further Clarkwas senior to both Wahler and McCartney 32 Filiaggi29 McCartney s truck was sold in November 1981 No evidence wasoffered as to when the other three trucks were sold30 Clark apparently replaced an unidentified ash truckdnver who hadbeen discharged for stealinga 1 The difference in dirving a coal truck and an ash truck was not explicated in the record Presumably different skills are required32 Although the four personnel actions taken on August 7 were adirect result of the same allegedly unlawfully motivated decision to selldid not explain nor was he questioned as to why he permitted Morns to continue to drive the fifth Ford tnaxle 33Both McCartney and Wahler were recalled to workon a regular basis driving over the road coal trucks inmid December 1981 and were employed at the time ofthe hearing Both attended the union meeting of August5 however it does not appear that either took an activepart in the early organizing effortSholtis was not questioned regarding any conversations he may have had with Filiaggi during the beginning of August regarding the condition of the Ford tnaxles Powley however specifically recalled having justsuch a conversation with Filiaggi on August 6 the datehe performed a TLC on McCartney s truck 24 Powleystated merely that on that date he told Filiaggi that hehad found metal filings in the oil of truck 24 34 Powleyfurther testified that earlier in the summer of that sameyear he found similar metal filings in the motor oil ofWahler s truck 17 According to Powley the resultantbearing problem in Wahler s truck was corrected at thattime while the engine was still under warranty 35 Icredit Powley s partially corroborated testimony when inconflict with Filiaggi s unsupported assertions6 The transfers and layoffs of David Poling36Poling was hired in 1976 as a miscellaneous laborerand during the next 5 years of his employment performed various jobs including assisting the greaser running of fuel truck helping mechanics clean parts and assistmg the driller By the summer of 1981 Poling had satisfactonly progressed to the point that he was operatinga high lift with some proficiencyDuring the first half of 1981 Poling was assigned to afour man coal crew composed of Darwin Sproull a highlift operator Danny Lee and Allen Sholtis both laborers and himself working primarily at the Hatfield locanon 37 Following the union strike Filiaggi informedPoling that he was making him head of his own two mancoal crew and at that time Poling and Danny Lee weresent to the Khedive site to mine coal Poling and Lee remained at the Khedive site until the cut they were working on was exhausted in late July at that point they werereturned to the Hatfield jobsite where they rejoinedSproul] s crewOn August 7 Poling was notified by letter that becauseof the installation of the new dragline he was beingtransferred to Bridgeville to assist George Liston in thethe four Ford tn axles as noted supra the General Counsel does not contend that the transfers of either Clark and/or Burns violates the Act33 Martin who was responsible for ordering truck parts simply notedthat Moms truck was more maintenance free than the other four34 McCartney testified that earlier that year truck 24 was down for repairs to the bed of the truck He was apparently unaware of any engineproblem in August35 Wahler appears to corroborate Powley s statement that any engineproblems he expenenced with his truck had been corrected by August198136 The following account is based on mutual corrobative accounts ofPoling and Fillaggi37 A coal crew can consist of anywhere between one and five members 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDdigging and loading of coal This transfer in work locations proved to be of some inconvenience to Poling 38Despite this inconvenience Poling worked the weekof August 10 without incident Approximately 1 weeklater on August 17 the coal cut at Bridgeville was exhausted At that point in time George Liston told himthat there was no more coal to be dug and that Polingwas being laid off until further notice This was the firstoccasion that he had ever been laid off during his termof employment when a coal cut was exhausted On September 11 Poling was recalled back to the Bridgeville location where he worked with Liston for approximately 2months On October 13 he was transferred to the Khedive site where he was to work by himself Polingworked for approximately a month by himself digging atKhedive until he was once more transferred back toBridgeville and again placed on a two man coal crewwith Liston Poling remained there until December 3when that cut at Bridgeville was exhausted and he wasonce more laid off Poling has not been recalled to worksince December 3Poling s activities with regard to the Union were openand notorious Poling was the first individual to contactthe Union regarding organizing and he was one of thethree employees selected by the employees to be amember of the union in house bargaining committee Additionally Poling gave an affidavit to the Board onAugust 18 and testified as a witness in the representationcase on September 21 Finally Poling testified at theBoard hearing on objections to the election in January1982On October 13 the first day that Poling was sent towork by himself at the Khedive jobsite Filiaggi cameout to the site and they had the following heated conversation Filiaggi first indicated that Poling was fortunatethat Filiaggi had not come to Bridgeville on August 10since if he had he would have shot Poling Filiaggi thenaccused Poling of partially burning and writing the wordscab across the tailgate of a company truck assigned tomanagement trainee Camille Mihalik Poling deniedburning the truck and Filiaggi responded that if he hadFiliaggi would take similar action against Poling s truckAgain Poling denied that he had anything to do with theburning of Mihalik s truck Filiaggi then asked him if hebelieved that the truck had been burned becuase of theUnion Poling answered no Filiaggi then added that hewas going to assign Poling to work alone at the Khedivelocation so that he could personally come over and dohim in if he found out that Poling in fact burned thetruck This ended that confrontationIn explaining Poling s initial transfer of August 10 toBridgeville as well as his subsequent transfers and thelayoffs of August 17 and December 3 Filiaggi statedthat because of the installation of the dragline alongwith the decreased demand for coal he simply could notuse or afford a second coal lift operator In this regard38 Poling lives in Morgantown West Virginia which is located approximately 20 miles from both the Hatfield and the Khedive sites andsome 60 miles from the Bridgeville location The letter notifying him ofhis transfer stated that transportation would be made available to him Itspecified that he could meet George Liston at a particular location at 4am in order to report for work at 6 amFiliaggi pointed out that Sproull was both more experienced and more competent than was Poling WhilePoling was admittedly more experienced and competentthan either Allen Sholtis Danny Lee and/or DannyNewman all of whom were retained on Sproull s crewPoling s additional experience was according to Filiaggian unnecessary expense In this regard he noted thatAllen Sholtis Lee and Newman were earning only approximately $5 an hour while Sproull as a high lift operator was earning $11 an hour Although it appearsfrom this statement that Filiaggi was indicating thatPoling was like Sproull also earning at or near $11 anhour this fact was never established in the record7 The layoff of Keith PowleyAs set forth in subsection 1 C 8 above from early onin the union campaign Powley became the employeeschief spokesman in dealings with Filiaggi These activities included inter aim serving on Filiaggi s three manin plant grievance committee appearing at the representation case hearing on September 21 acting as union observer at the November 4 election appearing as a witness at the objection hearing on November 20 and beingnamed specifically as an alleged discrimmatee in unfairlabor practice chargesPowley was employed in 1975 as a greaser At no timeduring the 6 years prior to the advent of the Union hadhe ever been disciplined On December 10 1981 however he received a copy of a memo from Richard Filiaggito James Filiaggi informing the latter that Powley s performance was not up to standards Specifically the letterreferred to a November 24 incident where a machine forwhich Powley had allegedly been responsible had beenfound to have three tires with extremely low air pressure This notice further stated that after checking themachines that Powley had just serviced it had also beenfound that there was low battry water in each The letterconcluded by stating that if Powley s performance wasnot brought up to standards Richard Filiaggi would recommend Powley s dismissal When Richard Filiaggi gavePowley a copy of this letter Powley responded that itsucked Richard Filiaggi answered that it was all partof the game Powley specifically recalled the November24 incidents that are referred to in the disciplinary letterAccording to Powley s uncontroverted and crediblerecollection he had earlier in the month of Novembercomplained to James Filiaggi Richard Filiaggi and SamNewman Jr regarding his need for additional plasticcontainers in which to carry battery water As of thetime of his receiving the warning letter in December hehad not yet received the requested containers Additionally Powley stated that the machine referred to in theletter had not been serviced by him and that its operatorhad not complained to him regarding the tire pressure 39Following his receipt of the December 10 letterPowley began noting on the back of his timecards the inspections that he performed on particular equipment On39 On the day following his December 10 warning Powley received a25 cent an hour raise in his paycheck The record does not reflect whether this raise was an across the board raise given to all employees L & J EQUIPMENT CO667December 15 Filiaggiitold Powley that he did not careabout written reports that he wanted to know verbally ifanything was wrong with the equipment Powley repliedthat he was not always able to get in touch with Filiaggiand that he was going to make notations on the back ofhis timecard so that somebody would know about itPowley added that he believed that Filiaggi was tryingto build a legal case against him so that he could lay himoff Filiaggi answered that he did not need to do thatthat he could lay him off at any timeOn January 11 all minesites were closed due to coldweather By the morning of January 19 the weather hadwarmed and Powley reported back for work He wastold to go home and not come back until he was calledby Respondent On March 3 he received a phone callfrom Respondent instructing him to report for work at 8a m on March 4On the morning of March 4 Powley reported for workas instructed That morning James Filiaggi approachedhim and informed him that henceforth Camille Mihalik amanagement trainee would be working with him Filing' explained that this was required in order to keepPowley from teanng, up any equipment or neglectinganything Filiaggi further told Powley that he was totake his lunch at 1 p m so that he could grease thetrucks during the operators lunch hour Filiaggi addedthat Powley was to spend his spare time in cleaning histruck which was dirty and a disgrace Filiaggi furtherstated that Powley was to work 8 hours a day and noovertimePrior to this time Powley testified that he had frequently worked overtime and with the exception of theDecember 10 letter had never been accused of either neglecting his duties or tearing up any equipment FinallyPowley stated he had in the past always taken his lunchhour at the same time as the equipment operatorsOn March 5 Powley reported for work at 8 a m Onthat morning Filiaggi approached him and asked Powleywhy he was late Powley answered that he was not lateor at least he did not know he was late Fihaggi statedthat Powley was supposed to have started work at 7 a mPowley answered that he was not a mind reader 40 Atthis point Filiaggi stated that he did not want any of theshit and jumped out of his truck When Powley answered that he was just abiding by the rules Filiaggishouted that there were no rules that he just made themup as he went along and needed them Filiaggi addedthat henceforth he only wanted two remarks fromPowley yes sir and no sirShortly after this conversation Powley discussed thematter with the Union and new charges were filed overFiliaggi s conduct On March 11 Filiaggi drove into thegarage area where Powley was standing Filiaggi had adocument in his hand with the letter head of the National Labor Relations Board He asked Powley whatPowley was trying to prove When Powley said nothingFiliaggi asked him how he had ever discriminated40 Powley had been instructed to report for work at 8 a m on the premils day March 4 Sometime dunng that workday he asked Filiaggiwhat time he was supposed to report the following day Fillaggi told himthat he would get back with him on that but never did It appears thathis normal reporting time over the years had been 7 a magainst Powley or coerced him Powley replied that hehad been recently laid off and that since the start of theunion campaign Camille Mihalik had been assigned toride with and watch him Powley further pointed outthat he had heard a rumor that he was supposed to beteaching Mihalik his job so that he could be laid off Filiaggi answered with the question is that right andPowley responded that he did not know but that Filiaggi was in a position to deny it Filiaggi merely statedthat he did not want to talk about it any moreOn Friday March 12 Powley asked Richard Filiaggiabout working the upcoming Saturday Filiaggi answered no not for you Powley testified that in thepast he had worked Staurdays Powley also did notwork the following Saturday when at least some of Respondent s mechanics didRespondent offered no evidence regarding Powley sreceiving a written warning on December 10 LikewiseFiliaggi did not deny having any of the above recitedconversations with Powley Respondent did howeveroffer some evidence in defense of the complaint allega-tions that Powley s January 19-March 4 layoff was unlawful and that Respondent unlawfully refused Powleyovertime work and otherwise unlawfully imposed moreonerous and rigorous terms and conditions of employment on himDirecting our attention first to Powley s 6 week layoffin early 1982 Filiaggi testified that due to cold weatherand the continued use of the dragline there were fewerpieces of equipment in operation during this periodThus there was a substantial decrease in the amount ofequipment needing greasing and service performed pursuant to the TLC schedules Filiaggi explained that forsome years Respondent has had a service contract withBeckwith Machinery under which Beckwith suppliedRespondent with a full time fully qualified resident mechamc for which Respondent reimbursed Beckwith bypayment of the fixed monthly sum irrespective of theamount of work actually performed by the mechanic Inview of this fixed monthly cost and the need for Respondent to keep its own mechanics fully employed Respondent merely shifted during this slow period Powley s routine greasing and TLC servicing to its own mechanics and to the Beckwith mechanicThe General Counsel argues that Respondent merelyseized upon the defense of cold weather as a pretext tomask its unlawful motivation In this regard the GeneralCounsel points to Powley s uncontroverted and credibletestimony that he had worked every other winter sincehis original hire without layoff irrespective of coldweather further that he had never been laid off in thepast when there was not sufficient greasing or TLC services required On those occasions including the twotimes that Respondent had shut down its mining operations for up to several months due to UMW strikesPowley was kept busy for his 8 hours a day by assistingone of the mechanics or performing other odd jobs at oron the facilityWe now move to the complaint allegations of allegedmistreatment of Powley upon his return from extendedlayoff status With respect to assigning maintenance 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrainee Camille Mihalik to ride with and accompanyPowley Filiaggi testified that he wanted Mihalik to learnevery job connected with the coal operation Since MIhalik already knew how to grease this assignment wouldserve the dual function of permitting Mihalik to learnhow to perform the TLCs while at the same time assuring that the TLCs did not stack upWith regard to the subject of overtime Filiaggi simplytestified that if in fact Powley did not receive overtimeas alleged it was sloley because Respondent did notneed the TLCs to be performed on Saturdays No evidence was offered by either side to show the frequencyof overtime worked by any classification of employeeduring the period following April 1982Finally with regard to the lunch hours Filiaggi testifled that it was a well established past practice for thegreasers to work between 12 and 12 30 the time that theequipment operators normally took their lunch break Filiaggi explained that it was especially important that thegreaser service the high lifts during the operators lunchperiod so as to avoid subsequent downtime Filiaggi testifled that shortly after Powley s return from layoff he observed Powley taking his lunch hour along with the operators Filiaggi testified that he in essence merely instructed Powley to follow established procedures andpractices Although he was not asked the question directly it appears that Powley disputes Filiaggi s contentionthat any such past practice had ever existed Unfortunately neither side called any impartial witnesses to shedlight on this subjectII UNFAIR LABOR PRACTICES•CONCLUSIONSAs set forth above Respondent at trial offered little ifany evidence regarding the various 8(a)(1) complaint allegations In fact on brief Respondent s counsel conceded that the record evidence establishes that Filiaggi violated Section 8(a)(1) in the following manner[S]olicited and offered to resolve grievances, informed key union organizers that if they didn t stophe would liquidate the company advised employeesnot to go to Union meetings changed or threatenedto change work schedules interrogated employeesas to their participation in the union activities informed employees that he made the rules and thathe would not change introduced one employee as aUnion fanatic and told employees that if they didn tlike the company policies they could quitRespondent does not however concede that any ofthis unlawful 8(a)(1) conduct when viewed in itsproper perspective evidence an unlawful motivationon Filiaggi s part with respect to any of the 8(a)(3) and(4) allegations of the complaint In advancing this argument Respondent points to the uncontroverted evidencethat Filiaggi has over many years exhibited a oldschool management style in which he was quick tospeak his mind and held nothing back Further Filiaggi shistory of reacting angrily to any adverse news by issuing but never carrying out threats of immediate discharge and site closure dissipates the value that can beattached to his words when evaluating the alleged unlawful discharges and other adverse personnel actionsStated another way Respondent argues that since theemployees clearly did not take Filiaggi seriously whenhe frequently issued threats that dire economic consequences would befall them before the advent of the organizing campaign any subsequent threats issued by himand tied to the organizing campaign were likewisegiven no credence by his employees Thus the argumentcontinues since the employees knew that all Filiaggi sthreats were meaningless no nexus has been establishedbetween Filiaggi s unlawful statements the employeesprotected concerted activities and the adverse personnelactions taken As will be discussed infra this argumenthas no basis in fact or lawA The 8(a)(1) AllegationsIn view of both the nature of the evidence set forth ingreat detail above and counsel for Respondent s recogninon that such misconduct violates Section 8(a)(1) I willnot here burden this already lengthy decision with anyfurther discussion of the clear and convincing evidenceregarding each complaint allegation Accordingly withthe exeeption of the allegation contained in subparagraph7(a) of the amended complaint41 I find that the GeneralCounsel has established that Respondent through itsagents James and Lawrence Filiaggi has as alleged coercively interrogated its employees about their union activities 42 solicited employees to ascertain and divulgethe union activities of other employees 43 created the impression among its employees that their union activitieswere under surveillance 44 threatened to lay off and/orclose its operations if the employees did not cease theiractivities on behalf of the Union 45 informed employeesthat the union activities of their fellow employees were areason for their layoff 46 verbally reprimanded an employee because of his union activities 47 solicited employee grievances and impliedly promised to correctthem48 and interfered with an employee s compliancewith a Board subpoena 46 and that this conduct interfered with restrained and coerced its employees in theexercise of their Section 7 rights in violation of Section8(a)(1) of the ActB The Alleged 8(a)(3) and (4) ViolationsThe Board in Wright Line 251 NLRB 1083 (1980) setforth the applicable test in all disciplinary cases allegingviolations of Section 8(a)(3) which turn upon the employer s motivation First the General Counsel is required to make out a prima facie showing sufficient tosupport the inference that the protected conduct was amotivating factor in the employer s decision Once that41 No evidence was presented regarding any unlawful conduct by Ftliaggi as early as late July42 PPG Industries 251 NLRB 1146 (1980)43 El Rancho Market 235 NLRB 468 (1978)44 General Electric Co 255 NLRB 673 (1980)45 NLRB v Gissel Packing Co 395 U S 575 (1969)48 A & B Janitorial Service 253 NLRB 508 (1980)42 Colorado Forge Corp 260 NLRB 25 30 (1982)48 First Data Resources 241 NLRB 713 722-723 (1979)48 Bobs Motors Inc 241 NLRB 1236 (1979) L & J EQUIPMENT CO669is established the employer must assume the burden ofdemonstrating that the same actions would have takenplace even in the absence of the protected conduct Further if it is shown that the grounds advanced by the employer were pretextual it necessarily follows that theemployer has not met this burden Limestone ApparelCorp 255 NLRB 722 (1981)On June 15 1983 a unanimous Supreme Court concluded that the Board s shifting of the burden of proof toa respondent to make out an affirmative defense was notan impermissible construction of the Act NLRB vTransportation Management Corp 462 U S 393 (1983)Respondent demonstrated strorig union animus whencoupled with the timing of the initial layoffs and transfers of the seven known union adherents occurringwithin days of the start of the union campaign creates astrong suspicion of Respondent s unlawful motivationThis suspicion is reinforced by virtue of Filiaggi s cornments to employees Powley Spiker and Martin onAugust 11 (sUbsec I c 8) First Filiaggi while maintaining that the personnel actions of August 7 were lawfulnonetheless threatened to slowly sell off the equipmentand eventually cease operations entirely if the union activity did not end To impress this point upon the spokesmen of the employees Filiaggi added that he had fouradditional layoff slips already prepared and that hewould not only make those layoffs that very day butwould lay off one additional employee for each daythereafter that the union activity continuedFaced with the prospect of additional immediate layoffs and the eventual closing of all operations the employees not surprisingly chose to abandon their organizmg effort and instead attempt to work through a gnevance committee sponsored by Filiaggi himself 50On being informed of this decision Filiaggi not onlyretracted his earlier threat to lay off four additional employees whom he then identified by name but also statedthat some of the previously announced schedule changeswould no longer be necessary When Spiker sought clanfication on his announced move to the second shift Filiaggi by his words and conduct indicated that Spiker stransfer to the second shift had been in retaliation for hisunion acitivities and was now as a result of the employees actions that day revokedFinally and perhaps most significantly Filiaggi discussed during this same meeting the layoffs of ZieglarPike Wahler and McCartney While noting each one salleged work related deficiences Filiaggi stated that hehad wanted to get rid of each anyway and that this justgave him an opportunity In making these final cornments Filiaggi at the very least sought to capitalize onthe layoffs of the previous week His purpose wasclear•to thwart at its very beginnings the burgeoningunion campaign Thus the four elements customarily required to establish a prima facie case under Wright Lineunion acitivity employer s knowledge of such activity60 That the employees chose to take Filiaggi s threats of August 11 senously enough to forgo their statutory right to organize clearly demonstrides the spurious nature of Respondent s argument that since Filiaggiroutinely uttered threats in the past which were not acted on his threatswith regard to the Union were likewise not taken senously by the employeessuspicious timing of the employer s actions and unionanimus on the part of the employer•are all present hereIn defense of these allegations Respondent, first, contends that the decisions to lay off Zieglar and Pike werebased solely on proven legitimate business considerationsand were in any event made and communicated to theaffected employees prior to Filiaggi s gaining knowledgeof their union activities Respondent next argues that thedecisions to lay off Wahler McCartney and Gilson werethe direct result of the discovery of serious mechanicalproblems with each one s truck and further that thosemechanical problems coincided with a reduced need fortruck drivers Likewise Respondent contends that theseveral transfers of Poling and his subsequent layoffswere due to a reduction in the need for high lift operators and that none of these actions was taken in retalianon for Poling s union activities Finally Respondentcontends that Powley s layoff was due simply to a reduced need for the type of work he was capable of performing and that no new conditions or restrictions wereplaced on him upon his return from layoff statusIn advancing these defenses Respondent points to thepresence of the following factors (1) the economic dedine in the coal industry generally and the decline in itsbusiness specifically during the latter half of 1981 ,(2) theinstallation of the dragline with the resultant reduction inthe need for several employees (3) the fact that it laidoff all employees in accordance with its established semonty procedures and (4) that the layoffs in questionconstituted only a fragment of the unit wide layoffsmade during the fall of 1981 and the first month of1982Unlike the Board decision relied on heavily by Respondent in its postheanng brief 51 Respondent here offered little testimony and virtually no documentary evidence as to the economic causes of the layoffs and/ortranfers Further IRespondent here again unlike the employer in the case it relied on did not in any meaningfulfashion establish that the layoffs in question constitutedonly a fraction of the overall employment picture Onthe contrary it appears that the layoffs in question actually amounted to almost all the layoffs that were madeunitwide during the latter half of 1981 Moreover andperhaps most importantly the entire record demonstratesthat Filiaggi frequently exercised wide discretion and extreme flexibility in determining both the daily productionquotas and staffing requirements This discretion or flexiWay gave Filiaggi the freedom to retract previously announced layoffs solely on the affected employees personal appeals revoke on the spot previously announcedshift changes for nonlegitimate business considerationsand preemptively cancel again for unlawful reasons additional layoffs amounting to up to approximately 5 percent of its entire work force Thus the size and distnbution of Respondent s work force depended at any givenmoment in a very large degree on how Filiaggi subjectively viewed the entire situationWith these thoughts in mind I now turn to the specifically alleged unlawful personnel actionsBuncher Co 229 NLRB 217 228 (1977) 670DECISIONS OF NATIONAL LABOR RELATIONS BOARD1 Mike ZieglarFor at least several months prior to August 1981 Ftliaggi believed that Zieglar was impairing his own healthby working at the coal crusher Filiaggi made this pointand his accompanying desire that Zieglar should voluntartly quit on several occasions dunng the first half of1981 to Zieglar Zieglar s father in law Sam NewmanJr and coworker David Rishel When despite this prodding Zieglar gave no indication that he would ever voluntanly agree to quit his employment Filiaggi decidedto take the decision out of Zieglar s hands Accordinglyin late June or early July Newman and Filiaggi s secretary were both instructed to inform Zieglar that Filiaggidid not want him to return to work following his recuperation from surgery Zieglar however refused toaccept the words of Filiaggi s intermediaries and immediately on his release from the doctor s care went to thejobsite to personally argue his case directly to FiliaggiIn the meantime Sam Newman also made a personalappeal to Filiaggi on behalf of his son in law Newmanon one or more occasions prior to July 27 personallyasked Filiaggi that as a favor to him to please considergiving Zieglar a job outside the environs of the coalcrusher Thus on July 27 Zieglar met with Filiaggi andpleaded that rather than being laid off from his job at thecoal crusher he be allowed to work at another job inRespondent s operation Despite his belief that Zieglarcould not adquately perform any other job then currently available in his operation Filiaggi agreed to try Zieglar out on the coal crew Filiaggi s misgivings werequickly proved correct when after only 2 1/2 daysZieglar was removed from the coal crew on coal crewleader Sproul] s request At this point in the middle ofthe last week of July Filiaggi again acting with no smallmeasure of compassion agreed to allow Zieglar to ternporanly return to his former job at the coal crusherWhile it was Filiaggi s express desire in allowing this reassignment that Zieglar continue working only until hecould secure alternative employment elsewhere there issimply no credible evidence that Filiaggi at that timeplaced any outside limit on the length of Zieglar s stayLess than a week after Zieglar s reassingment to thecoal crusher Filiaggi was informed of Zieglar s activitieson behalf of the Union On receipt of this informationFiliaggi for the first time defined the limits of Zieglar stemporary stay•he could be permitted to remain nolonger This conclusion is buttressed by Filiaggi s candidremark to Powley and the others on August 11 that hehad wanted to get rid of Zieglar anyway and that theunion campaign merely gave him that opportunityThat Filiaggi would have eventually and perhaps evenrelatively quickly reached the same decision even in theabsence of Zieglar s protected conduct is no more thanrank speculation and conjecture For as shown Filtaggihad both a proven propensity for changing his mind andwas not unsympathetic to Zieglar s plight Further anyuncertainty in this regard is the direct result of Respondent s own wrongdoing Accordingly I find that Respondent violated Section 8(a)(3) when it laid off Zieglaron August 5 as alleged2 Gerald Wahler and William McCartneyThe credible evidence establishes that Filiaggi was notInformed of the presence of metal findings in any motoroil until August 6 the day after the union meeting Thecredible evidence also establishes that when the problemwas brought to his attention he was told only that it existed in McCartney s truck While it is true that the installation and operation of the dragline eliminated theneed for up to two coal trucks no evidence was offeredthat the dragline was designed for or could efficiently replace the function of these rather large coal trucks Inany event just 2 days prior to the August 5 union meeting Filiaggi had assigned both Wahler and McCartney totake their trucks to the Fort Martin location to assist several others in the cleaning of a pond At the time theyreceived their August 7 layoff notices this Fort Martinproject which was in no way connected to or directlyaffected by the dragline was less than 25 percent cornpleted Further it must be recalled that Filiaggi in hisphone conversation with Sholtis on the night of August5 showed a special Interest in determining whether theFort Masan employees had attended the union meetingFiliaggi was quit candid in explaining his purpose forseeking this information he wanted to see how widespread the union activity wasFrom the time the five Ford tri axles had been put intooperation Filiaggi made no secret of his dislike for themand his eventual plans to rid his operation of them However despite his awareness that the dragline would atsome point in late summer or early fall be put into operation Filiaggi never mentioned even to his closest associates or confidants that he planned to phase out the Fordtn axles upon the installation and operation of the draglineDespite Filiaggi s longstanding negative feelings aboutthese Ford tri axles he was nonetheless willing to continue to put up with their continued use until the end ofthe first week in August At that point he found out thatat least two of the drivers assigned to these trucksWahler and McCartney had attended the union meetingOnly then did Filiaggi decide that he could tolerate thetrucks use no furtherThat the decision to attempt to sell the trucks in thlate summer of 1981 may have been a sound businessjudgment is not the question Likewise it is not dispositive of the issue I must resolve that once the decision topark the trucks was in fact made Respondent strictlyfollowed its own established seniority procedures Thequestion that must be answered however is whether Respondent has demonstrated that it would have made thesame demon to park the trucks in the absence of theunion activities of its drivers Based on the above factorsas well as Filiaggi s oft mentioned remark of August 11I am not persuaded that Respondent has met this burdenAs the Supreme Court noted NLRB v TransportationManagement Corp 462 U S 393 403 (1983)The employer is a wrongdoer he has acted out of amotive that is declared illegtimate by the staute Itis fair that he bear the risk that the Influence oflegal and illegal motives cannot be separated be L & J EQUIPMENT CO671cause he knowingly created the risk and because therisk was created not by innocent activity but by hisown wrongdoingAccordingly I find that the August 7 layoffs of Wahlerand McCartney were as alleged violative of Section8(a)(3) of the Act3 Kevin PikeThe credible evidence establishes by 2 30 on the afternoon of Monday August 3 Filiaggi had already foundout about his employees organizational activities andwas aware that a meeting had been arranged for theevening of August 5 (See I C 1 above ) Approximatelyone half hour after committing his first unlawful mterrogation Filiaggi instructed his office personnel to notifyPike that he was henceforth laid off The General Counsel contends that the timing of this phone call to Pikewas no coincidence but was instead the direct result ofFiliaggi s assumption that if union activity were goingon Pike a frequent complainer about working conditons was probably heavily involved In support of thistheory the General Counsel points to two commentsmade by Filiaggi which reveal his unlawful motivationFirst Filiaggi in discussing the layoff told Pike that hewas always complaining about his job and spoke toomuch in beer gardens It is fair to infer that in makingthis latter remark Filiaggi was acknowledging that hewas aware that Pike also voiced his complaints aboutwork to other employees away from the worksite Secondiy we gain return to Filiaggi s all too familiar opportunity comment of August 11I view Repondent s defense to the highly suspicioustiming arguments as unconvicing In this regard Filiaggitestified that when the coal business was booming in theearly 1970s it was economical to purchase and use smaller trucks such as the one Pike drove However by latesummer 1981 the coal business had declined to such anextent that it was time to park them they were nolonger valuable to meDespite Filiaggi s obvious awareness of the financialcondition in the coal business he offered no evidence asto why he specifially chose the afternoon of MondayAugust 3 to make his determination to lay Pike off Inview of the above I find that Pike s layoff was in violaton of Section 8(a)(3) as alleged4 David GlisanThe credible evidence establishes that in late July Fihaggi determined that since the need for coal to be delivered to the Hatfield power plant had been reducedGlisan could be more efficiently used at the Bridgevilleoperations in assisting with the delivery of stoker coal toRespondent s customers Pursuant to this decisionreached even before the advent of the organizing campaign Filiaggi requested that mechanic Sholtis inspectGlisan s truck and make sure that it could efficiently operate away from the Hatfield facility In early AugustSholtis inspected the trucks and determined that it was indangerous condition and in need of immediate repairwhich could not even commence for several weeks untilnew parts were orderd and received On being told thisnews Filiaggi instructed Sholtis to order the necessaryparts but to repair the truck in his spare time Since Gilsan s truck was thus down for extended repairs Filiaggiadhering to the established seniority system temporarilylaid Glisan offWhen Glisan s truck was repaired Glisan was notcalled back to work but instead another driver whoseown truck was in need of repairs was assigned to Gilsan s truck Again in making this decision to retain another driver rather than recall a laid off employee whosehospitalization coverage had already lapsed Respondentwas following its established seniority procedures described aboveIn these circumstances and for the reason set forthabove I conclude that Respondent has established that itwould have taken the same action with regard to Glisaneven in the absence of Glisan s protected conduct Accordingly I recommend that the allegations relating toGlisan s layoff should be dismissed5 David Poling) In defense of the allegations regarding Poling Respondent contends that when business was good followmg the UMW strike Poling was promoted to head hisown two man coal crew at the Khedive site but thatwhen business declined shortly thereafter he was transferred to work on George Liston s crew at BridgevillePoling was thereafter laid off after only 1 week and notrecalled until September 11 From that point until earlyDecember when Poling was again laid off due to lack ofwork he was assigned to work with Liston at both theKhedive and Bridgeville sites Respondent further contends that Poling s initial transfer of August 11 his firstlayoff and the second and final layoff were all made inaccordance with its established seniority procedures ineluding a proscription against allowing employees tochange positions and bump other employees I find theevidence regarding this economic defense sparse unsupported by any documentary evidence and generally unconvincingAs of the late summer of 1981 Poling a competentversatile utility employee had been employed almost exelusively as a high lift operator Although Respondent atthis time employed approximately 10 high lift operatorsPoling was apparently the only one of this group selected for transfer and/or layoff While he was clearly juniorand therefore less experienced than some of these otherhigh lift operators the record evidence simply does notestablish that Poling was in fact the least senior of thisgroupMoreover as Respondent so accurately pointed out(see I d above) the third and final tier used by Respondent in the layoff/recall system involves giving priorityto those employees that have multiple talents and canbe interchanged with other employees Without queston Poling met this test In these circumstances and especially in view of the total lack of documentary evidence to support its positions regarding the decline inbusiness I find that Respondent has not met its burden ofrebutting the strong prima facie case that its conduct intransferring Poling from Sproull s crew at Hatfield on 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 7 to Liston s crew at Bridgeville laying offPoling on August 17 until September 11 subsequentlyreassigning Poling on October 13 to work alone at theKhedive site and permanently laying off Poling on December 3 were violative of Section 8(a)(3) and (1) of theActThe General Counsel further alleges that in segregatmg Poling on October 13 and in laying him off on December 3 Respondent also violated Section 8(a)(4) of theAct This argument in essence rests on the inferencethat can be drawn from the fact that Poling testified onbehalf of the Union/Petitoner at the September 21 representation case hearing and that the Regional Directorissued his Decision and Direction of Election in thatmatter on October 8 Just 5 days prior to the date Polingwas assigned to work by himself at KhediveWhile these facts create some suspicion I am not convinced that this suspicion is sufficient in these circumstances to create an inference that Respondent violatedSection 8(a)(4) as alleged A review of the conversationbetween Filiaggi and Poling on October 13 indicates thatFiliaggi stated that his only concern was with whetheror not Poling and/or the Union had been involved in theburning of his truck I have further found that a purposein assigning Poling to work alone was his unlawful desireto prevent Poling from having access to other employees I do not however view this conversation or anyother record evidence as indicating a desire on the partof Filiaggi to retaliate against Poling because of his testimony at the representation case hearing as opposed tohis earlier activities in attempting to organize Respondent s work force Poling was not the only employee totestify on behalf of the Union/Petitioner at the hearing inquestion Moreover no evidence was established that histestimony served as the basis for any finding by the Regional Director on any particular point against the interests of Respondent Finally had Filiaggi truly resentedPoling s testifying at the representation case hearing it ismore likely that he would have retaliated against Polingat or near that time rather than waiting the approximately 3 weeks until the Decision and Direction of Electionissued Accordingly I recommend that the 8(a)(4) allegations relating to Respondent s treatment of Poling be dismissed6 Keith PowleyThe complaint alleges that Respondent violated Section 8(a)(3) and (4) in its following treatment of employee Keith Powley a December 10 1981 written warninga January 19 to March 4 1982 layoff a refusal fromMarch 4 onward to assign him overtime and the imposition on March 4 of more onerous and rigorous termsand conditions of employment I shall first deal with the8(a)(3) aspects of each of these allegationsRespondent offered no evidence whatsoever in defenseof the December 10 warning The basis for the issuanceof this warning appears as exactly as Powley assumed itto be at the time•an attempt on the part of Respondentto build a case against him because of his union activities Thus there can be little doubt that the issuance ofthis warning had no legitimate underpinning and therefore violated Section 8(a)(3) of the ActWe now turn to Powley s January 19 to March 3layoff A thorough review of the entire record with spemai attention to Respondent s Exhibit 3 (a computationof the timecards for the period January 1-April 301982) demonstrates that Respondent was operating witha substantially reduced work force During this periodover 30 employees were placed on temporay layoffstatus for substantial periods in at least either the latterhalf of January or the entire month of February Unlikethe situation which occurred in the latter half of 1981this large group was not composed almost exclusively ofknown union adherents but instead appears to be abroad crosssection of Respondent s entire work forceWith this substantial reduction in the work force itwould naturally follow that there would be a concomitant reduction in the operating time for Respondent sequipment In these circumstances I credit Filiaggi s explanation for his failure to recall Powley during the 6week period in question and I further find that this decimon was based on legitimate considerations Thus I amsatisfied that Respondent has met its burden underWright LineLittle evidence was offered by either side on the remauling complaint allegations of whether Powley wasdenied overtime upon his March recall from layoff andwhether at the same time that he was recalled Respondent imposed more onerous and rigorous terms and condilions on his employmentThe sum of the General Counsel s case is the testimony of Powley During a March 4 meeting with FiliaggiPowley testified that Filiaggi informed him that henceforth Camille Mihalik a management trainee would beworking with him to prevent his tearing up or neglecting anything Further Powley testified that Filiaggiadded that from then on that Powley would be requiredto take his lunch one half hour after the equipment operators Finally Filiaggi told him that he would work 8hours a day and no moreApproximately a week later Powley inquired of Richard Filiaggi whether he would be working overtime theupcoming Saturday Despite the fact that he had workedovertime in the past and knew that at least some ofRespondent s mechanics would be working overtimeRichard Filiaggi answered simply not for you Although this complaint paragraph appears to allege thatPowley has continued to be denied overtime since hisMarch recall no evidence whatsoever was offered withregard to any overtime worked by anyone after May 1Finally Powley in the briefest of testimony statedthat in the past he had always taken his lunch hour atthe same time as the equipment operatorsIn answering these charges Filiaggi explained that heassigned Camille Mihalik to ride with Powley for thedual purpose for both assuring that the TLCs would beperformed in the timely manner as well as enabling MIhalik to learn how to perform the TLCs These reasonsnot only appear inconsistent on their face but are indirect contrast to the uncontroverted evidence that Mihalik performed little work while riding with PowleyMoreover it is highly suspect that Powley would havebeen chosen as the individual to act as Mihalik s mentor L & J EQUIPMENT CO673This is especially so in view of Filiaggi s expressed opinion that Powley was both neglectful and had previouslytorn up equipment Thus I reject Respondent s defenseand find that Respondent s assignment of Camille MihaIik to ride with Powley for this two plus month periodwas for the dual purpose of both intimidating Powley inthe performance of his duties because of his prior unionactivities and for the purpose of preventing him fromfreely discussing protected concerted activities with hiscoworkers Both purposes are unlawfulOn the denial of overtime allegation Filiaggi simplytestified that if Powley was denied overtime it wasmerely because TLCs were not required to be performedon Saturdays No other witness to these proceedings testified in any relevant fashion with regard to the subjectof overtime during March 1982 and beyond Respondentdid introduce as noted earlier time records for all employees covering the first 4 months of 1982 Theserecords seemed to raise as many questions as answersFor instance approximatley 26 employees worked 2 ormore Saturdays or Sundays in both March and AprilAdditionally approximately 15 other employees worked2 or more Saturdays or Sundays in March alone Included in this latter group is Powley himself Powley workedSaturday overtime on April 3 and May 1 52Considering the entire record I am not persuaded thatthe General Counsel has established this complaint allegation by a preponderance of the evidence AccordinglyI recommend that the allegation relating to the denial ofPowley s overtime be dismissedFinally I turn to Respondent s defense to the allegation that it unlawfully segregated Powley from his fellowemployees by allegedly changing his lunchtime so that itwould no longer coincide with the lunch hour of theequipment operators Filiaggi testified that it has alwaysbeen Respondent s past practice to have the greasers dotheir greasing work when the drivers were taking theirlunch and that sometime in the spring of 1982 he observed that Powley was not following this procedureOn that occasion he merely corrected Powley and instructed him to follow the established practiceCounsel failed to offer any evidence from any otherwitnesses to either corroborate their own witness or todiscredit the opposing witness This failure is difficult tounderstand in view of the clear credibility conflict raisedat the hearing between the respective versions offered byPowley and Filiaggi on this pointThroughout this decision I have generally thoughwith exception chosen not to credit Filiaggi s testimonywhen in conflict with the testimony of others On theother side of the coin I have generally chosen to creditPowley s testimony when in conflict with the testimonyof certain management officials including Filiaggi himself However I am not satisfied that in blindly doing soin this instance the truth will be served It is my beliefthat the truth on this issue actually lies somewhere between the two truncated versions Filiaggi s explanationthat Respondent had an established practice to require52 Powley also worked on Saturday March 6 however since he hadnot been recalled until Wednesday of that same week this Saturday workwould not be considered as overtimegreaasers to work on equipment while the equipment operators were taking their lunch breaks makes such eminent business sense that I cannot conceive that someoneas intelligent and experienced as Filtaggi would havefailed to recognize this factOn the other hand Respondent s operations are spreadthroughout many jobsites and work locations on thesame jobsite Filiaggi spends the majority of his timeaway from Respondent s main office at the Hatfield location which includes the garage area where Powley performs much of his work I have little doubt that duringFiliaggi s frequent lunchtime absences from the Hatfieldsite the policy regarding lunch hours has been ignoreddisregarded or overlooked by all employees This practice is no doubt also ignored when greasers and/orr mechanics find themselves working at isolated worksitesduring lunch hours There is no evidence however thatFiliaggi was ever aware that his policy was not being adhered to Thus in these circumstances I do not view Filiaggi s credited statement to Powley reaffirming thispolicy as violative of the Act Accordingly I would dismiss this allegationTo summarize the credible record evidence establishesthat Respondent unlawfully issued a written warning toPowley on December 10 and unlawfully assigned management trainee Camille Mihail& to ride with and observe Powley for the 2 months following Powley s recallfrom layoff I do not however find that the crediblerecord evidence establishes that in committing thesesame acts Respondent also violated Section 8(a)(4) of theAct As with Poling before there is simply no evidencethat Respondent committed these acts because Powleyparticipated in all of the Board s representation case procedures Accordingly I would recommend that all8(a)(4) allegations relating to Powley be dismissedIII THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEvThe activities of Respondent set forth in section Iabove occurring in connection with Respondent s operations also described in section I above have a close intimate and substantial relationship to trade traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceIV THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it ceaseand desist therefrom and take certain affirmative actionsdesigned to effectuate the policies of the ActIt having been found that Respondent unlawfullyissued a written warning to Keith Powley on December10 1981 I shall recommend that Respondent expungethe warning from its personnel files and recordsIt having been further found that Respondent unlawfully laid off employees Mike Zieglar Gerald WahlerWilliam McCartney Kevin Pike and unlawfully transferred and on two separate occasions laid off employeeDavid Poling I shall recommend that with the exception of Zieglar Respondent offer each immediate and 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull reinstatement to their former positions or if thosepositions no longer exist to substantially equivalent posibons without prejudice to their seniority they enjoyed 53With regard to Zieglar I recommend that his name beplaced on a priority list and that he be given first priority for recall in the event that Respondent resumes operanon of the coal crusher I shall also recommend thatRespondent make whole each of the above named fiveemployees for any loss of earnings or other benefits suffered by reason of Respondent s unlawful conduct Theloss of earnings shall be computed as prescribed in F WWoolworth Co 90 NLRB 289 (1950) with interest thereon to be computed in accordance with Florida SteelCorp 231 NLRB 651 (1977) 54 It is further recommended that Respondent expunge from its files and recordsany reference to the above named unlawful layoffsOn the basis of the foregoing findings of fact and theentire record in this proceeding I make the followingCONCLUSIONS OF LAW1 L & J Equipment Company Inc is an employer engaged in commerce within the meaning of Section 2(6)and (7) of the Act2 United Mine Workers of America is and has been atall times a labor organization within the meaning of Section 2(5) of the Act3 By the following conduct Respondent has engagedand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act(a) Coercively interrogating its employees about theirunion activities sympathies and desires53 The findings with regard to Pike and Poling the only two of thisgroup who were not recalled does not of course preclude Respondentduring the compliance stage of these proceedings from asserting by wayof affirmative defenses that either Pike and Poling would have subsequently been either permanently or temporarily laid off See MidwestHanger Co 221 NLRB 911 (1975)54 See generally Isis Plumbing Co 138 NLRB 716 (1962)(b)Soliciting employees to ascertain and divulge to itthe union activities sympathies and desires of other employees(c)Creating the impression among its employees thattheir union activities are under surveillance(d)Threatening to liquidate and close its operationsunless its employees ceased engaging in union activity(e)Threatening to lay off employees unless the employees cease engaging in union activities(f)Informing employees that their union activity andthe union activity of others was the reason for their layoffs(g)Soliciting employee grievances and impliedlypromising benefits through the correction of their griev_ances4 By the following conduct Respondent has engagedand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act(a)Laying off Mike Zieglar Gerald Wahler WilliamMcCartney and Kevin Pike on or about August 7 1981(b)Transferring on or about August 7 and on or aboutOctober 13 1981 David Poling and laying Poling off onSeptember 17 1981 until October 11 1981 and subsequently permanently laying Poling off on December 319815 Respondent did not violate Section 8(a)(4) in anymatter as alleged6 Respondent did not violate Section 8(a)(3) of theAct when it laid off David Gilson on or about August 619817 Respondent did not violate the Act when it laid offKeith Powley from January 19 through March 4 19828 Respondent did not violate the Act as alleged in anyother manner9 The aforesaid labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act[Recommended Order omitted from publication ]1